18-13584-shl       Doc 17      Filed 11/19/18       Entered 11/19/18 16:29:10             Main Document
                                                   Pg 1 of 92


WILMER CUTLER PICKERING
 HALE AND DORR LLP
Andrew N. Goldman
Nancy L. Manzer
Benjamin W. Loveland (pro hac vice pending)
Christopher D. Hampson (pro hac vice pending)
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Telephone:    (212) 230-8800
Facsimile:    (212) 230-8888

Proposed Counsel to the Debtors
and Debtors in Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    COLLECTIVE, INC., et al.,                            )    Case No. 18-13584 (SHL)
                                                         )
                                    Debtors. 1           )    (Joint Administration Requested)
                                                         )
                                                         )

             DEBTORS’ AMENDED MOTION, PURSUANT TO 11 U.S.C. §§ 105, 363,
                   AND 365 AND FED. R. BANKR. P. 2002, 6004, AND 6006, FOR
                 APPROVAL OF (I) (A) BIDDING PROCEDURES, (B) STALKING
              HORSE ASSET PURCHASE AGREEMENT AND BID PROTECTIONS,
                   (C) FORM AND MANNER OF NOTICE OF AUCTION, SALE
              TRANSACTION, AND SALE HEARING, AND (D) ASSUMPTION AND
             ASSIGNMENT PROCEDURES; AND (II) (A) PURCHASE AGREEMENT,
               (B) SALE OF SUBSTANTIALLY ALL OF DEBTORS’ ASSETS FREE
                       AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
               ENCUMBRANCES, AND (C) ASSUMPTION AND ASSIGNMENT OF
               CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Collective, Inc. (2024) and CME Co-Op, LLC (N/A). The location of the Debtors’
corporate headquarters and the Debtors’ service address is: 72 Madison Ave, 3rd Floor, New York, NY 10016.
18-13584-shl       Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10              Main Document
                                                    Pg 2 of 92


        Collective, Inc. (“Collective”) and CME Co-Op, LLC, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), by and through

their undersigned counsel, hereby submit this motion (the “Motion”) and respectfully state as

follows:

                                     PRELIMINARY STATEMENT

        1.       The Debtors have commenced these chapter 11 cases — with the support and

financial backing of their prepetition secured creditor — to pursue an auction process and going

concern sale of the Debtors’ assets. To that end, the Debtors have entered into a stalking horse

asset purchase agreement (the “Stalking Horse APA”) 2 with Zeta Global Holdings Corp.

(“Zeta” or the “Stalking Horse Bidder”) for the sale of substantially all of the Debtors’ assets.

Zeta’s offer consists of (a) 1,150,307 shares of Series F-2 Preferred Stock of Zeta, with a deemed

aggregate value of $15,000,000, (b) payment in cash of cure costs with respect to executory

contracts and unexpired leases to be assumed by the Stalking Horse Bidder, and (c) the

assumption of certain liabilities. The Stalking Horse APA is attached hereto as Exhibit B, and it

is subject to higher or otherwise better offers as described herein.

        2.       As set forth in more detail below and in the Declaration of Kerry Bianchi

Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for the Southern District of New York

(the “Bianchi Declaration”), filed contemporaneously herewith, the Debtors conducted an

extensive prepetition marketing process over the past 12 months. Those efforts resulted in the

Debtors’ entry into the Stalking Horse APA.




2
  Capitalized terms used but not defined herein shall have the meanings given to them in the Stalking Horse APA or
the Bidding Procedures Order, as applicable.
                                                        2
18-13584-shl        Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                     Pg 3 of 92


         3.       The Debtors’ prepetition secured lender, which holds a properly perfected “all

asset” lien on substantially all of the Debtors’ assets, has agreed to fund these chapter 11 cases

through a postpetition debtor-in-possession financing facility (the “DIP Facility”) to allow the

Debtors to pursue the Stalking Horse Bid of its collateral, subject to higher or better offers.

Given the Debtors’ declining cash position, the immediate sale of the Debtors’ assets as a going

concern is the best possible way to maximize the value of the Debtors’ assets for the benefit of

all stakeholders.

         4.       To that end, the Debtors have developed bidding and auction procedures for the

sale of substantially all of their assets (the “Bidding Procedures”). Pursuant to the Bidding

Procedures, prospective bidders may submit bids for the purchase and sale of substantially all of

the Debtors’ assets (the “Purchased Assets”). The Bidding Procedures are intended to preserve

the business as a going concern and generate the greatest level of interest in purchasing the assets

resulting in the highest or otherwise best offer for the Purchased Assets. The Bidding Procedures

also afford bidders the opportunity to bid for assets that are not included in the Stalking Horse

Bid, including certain assets related to Collective’s legacy managed services business, certain

contracts, and equity in the Debtors’ foreign subsidiaries (the “Other Assets”). 3

         5.       By this Motion, the Debtors seek, among other things, an order approving the

Bidding Procedures (the “Bidding Procedures Order”) and a separate order (the “Sale Order”)

approving the sale of the Purchased Assets to the Stalking Horse Bidder or the bidder who

submits the highest or otherwise best offer for the Purchased Assets (the “Sale Transaction”).



3
         It is possible that a competing bidder may wish to submit a bid for the Other Assets, whether in
combination with or separate from a bid for all or substantially all of the Purchased Assets (any such bid, an “Other
Assets Bid”). In this Motion, as applied to any Other Assets Bid, references to the Purchased Assets shall be
interpreted to include the assets applicable to such bid.
                                                          3
18-13584-shl     Doc 17     Filed 11/19/18    Entered 11/19/18 16:29:10         Main Document
                                             Pg 4 of 92


                                JURISDICTION AND VENUE

       6.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York dated January 31, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b), and the Court may enter a final order consistent with Article III

of the United States Constitution.

       7.      The statutory predicates for the relief sought herein are sections 105, 363, and 365

of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended or modified, the

“Bankruptcy Code”) and rules 2002, 6004, and 6006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

       8.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                 GENERAL BACKGROUND

       9.      On the date hereof (the “Petition Date”), the Debtors commenced voluntary cases

under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors continue to

operate their business and manage their properties as debtors-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

       10.     No trustee, examiner, or statutory committee of creditors has been appointed in

these Chapter 11 Cases.

       11.     Additional information regarding the Debtors’ business operations, corporate and

capital structure, and the circumstances leading to the commencement of these Chapter 11 Cases

is set forth in the Bianchi Declaration, which is incorporated herein by reference.



                                                 4
18-13584-shl        Doc 17   Filed 11/19/18    Entered 11/19/18 16:29:10         Main Document
                                              Pg 5 of 92


                                      RELIEF REQUESTED

       12.     By this Motion, pursuant to sections 105, 363, and 365 of the Bankruptcy Code,

the Debtors seek entry of:

       a.      the Bidding Procedures Order, substantially in the form attached hereto as
               Exhibit A:

               i.       authorizing and approving the Bidding Procedures, substantially in the
                        form attached as Exhibit 1 to the Bidding Procedures Order;

               ii.      authorizing and approving certain bidding protections in favor of the
                        Stalking Horse Bidder, including a breakup fee and an expense
                        reimbursement on the terms set forth in the Stalking Horse APA;

               iii.     scheduling the auction for the Purchased Assets (the “Auction”) to be held
                        on January 8, 2019, if necessary;

               iv.      scheduling a hearing with respect to the approval of the sale of the
                        Purchased Assets (the “Sale Hearing”) for January 10, 2019, or, if the
                        Stalking Horse Bid is the only Qualified Bid received, promptly after the
                        passage of the Bid Deadline (defined below) and all applicable objection
                        deadlines (subject in each case to the Court’s availability);

               v.       authorizing and approving the procedures included in paragraphs 17-27 of
                        the Bidding Procedures Order (the “Assumption and Assignment
                        Procedures”) for the assumption and assignment of certain of the
                        Debtors’ executory contracts and unexpired leases and the determination
                        of cure costs;

               vi.      approving various deadlines in connection with the foregoing; and

               vii.     authorizing and approving (i) notice of the Auction and Sale Hearing in
                        the form attached as Exhibit 2 to the Bidding Procedures Order (the “Sale
                        Notice”) and (ii) notice of the proposed cure amounts and the assumption
                        and assignment of certain contracts of the Debtors in the form attached as
                        Exhibit 3 to the Bidding Procedures Order (the “Notice of Assumption
                        and Assignment”); and

       b.      the Sale Order, which shall be filed with the Court at least seven (7) days before
               the Sale Hearing and shall be in form and substance reasonably acceptable to the
               Debtors and the Stalking Horse Bidder, authorizing and approving:

               i.       the sale of the Purchased Assets free and clear of liens, claims, and
                        interests;

                                                  5
18-13584-shl     Doc 17      Filed 11/19/18    Entered 11/19/18 16:29:10        Main Document
                                              Pg 6 of 92


               ii.     the assumption and assignment of certain executory contracts and
                       unexpired leases of the Debtors in connection therewith; and

               iii.    granting related relief.

                          PREPETITION MARKETING PROCESS

       13.     Prior to the Petition Date, the Debtors, with the assistance of their investment

banker, Oaklins DeSilva & Phillips LLC, engaged in an extensive marketing process for a going

concern sale of substantially all of their assets. Approximately 70 potential acquirers were

contacted; 15 executed non-disclosure agreements as part of the diligence process and received a

Confidential Information Memorandum; and three submitted non-binding indications of interest

for the Debtors’ assets. Unfortunately, none of those indications of interest were at a price that

would pay off the secured creditor’s claims in full or provide a meaningful benefit to the

Debtors’ estates. Accordingly, the Debtors began preparations to file these Chapter 11 Cases,

initially planning to conduct a “naked” auction, in the belief that a sale process through chapter

11, with the benefit of Bankruptcy Code section 363’s “free and clear” provisions, would offer

the opportunity to attract concrete and meaningful bids from parties not otherwise previously

interested in pursuing an acquisition “outside of bankruptcy” that would inure to the benefit of

the Debtors’ stakeholders.

       14.     On October 30, 2018, Zeta submitted a formal letter of intent for the purchase of

substantially all of the Debtors’ assets. Following significant negotiations with Zeta, and in the

absence of any competing bids, Collective agreed to enter into the Stalking Horse APA and

determined that the bid reflected therein (the “Stalking Horse Bid”) was the highest and best

offer it received. The Stalking Horse Bid contemplates an acquisition through a sale under

section 363 of the Bankruptcy Code in a chapter 11 case.


                                                  6
18-13584-shl       Doc 17   Filed 11/19/18    Entered 11/19/18 16:29:10          Main Document
                                             Pg 7 of 92


       15.     Considering these facts and the events that have occurred to date, the Debtors

have concluded in the exercise of their business judgment and as fiduciary for all of their

stakeholders that the relief requested in this Motion is the best path to maximize the value of the

Debtors’ assets.

                            NEED FOR TIMELY SALE PROCESS

       16.     The Debtors believe that the auction process and the time periods set forth in the

Bidding Procedures are reasonable under the circumstances and will provide parties with

sufficient time and information to submit a bid for the Purchased Assets. The process set forth in

the Bidding Procedures balances the need to provide adequate and appropriate notice to parties in

interest and potential purchasers with the need to quickly and efficiently sell the Debtors’ assets

while they have realizable value and can be maintained as a going concern given the Debtors’

current cash position.

       17.     Completion of the sale process in an expedited manner will maximize the value of

the Purchased Assets. The time periods set forth in the Bidding Procedures have been negotiated

at arms’ length with the Stalking Horse Bidder and the Debtors’ secured lender and DIP Facility

lender. Failure to adhere to the proposed time periods set forth in the Bidding Procedures could

jeopardize the closing of a Sale Transaction, which the Debtors believe is the best means of

maximizing the value of their assets and maintaining the business as a going concern. Thus, the

Debtors have determined that pursuing a Sale Transaction in the manner and with the procedures

proposed is in the best interests of the Debtors’ estates and provides interested parties with

sufficient opportunity to participate.




                                                 7
18-13584-shl       Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                    Pg 8 of 92


        18.      The Debtors believe that if they cannot achieve a sale of their assets within the

time periods prescribed by, and as contemplated in, the Bidding Procedures, they will face the

prospect of a piecemeal liquidation or foreclosure on their assets by their secured creditor.

                                 PROPOSED SALE TRANSACTION 4

        19.      The Stalking Horse APA represents a binding bid for substantially all of the

Debtors’ assets. The total value consideration to be received by the Debtors, which consists of

stock of Zeta, is estimated at $15 million based in part on the value that the Debtors believe

NEBF would attribute to the equity in light of the previous recent transaction between Zeta and

Collective where equity was the consideration, and in which NEBF agreed to reduce Collective’s

debt in exchange for the equity at a deemed share value of $13.04 per share. In the absence of

any material changes in Zeta’s share value, which Collective is not aware of, Collective believes

the same deemed value of $13.04 per share can be ascribed to the consideration offered under the

Stalking Horse APA. The consideration also includes the assumption of certain liabilities.

        20.      The assets proposed to be purchased include, among other things, certain

executory contracts and unexpired leases (the “Assumed Contracts”) 5 and certain equipment,

deposits, rights to payment, intellectual property, books and records, and permits. The Stalking

Horse Bidder will also take, by assumption and assignment, certain Assumed Contracts (for

which it will pay all cure costs (the “Cure Costs”)). The Bidding Procedures provide for

standard bid protections, such as an initial overbid amount and subsequent bidding increments.

The Stalking Horse APA includes a breakup fee in the amount of $450,000 (the “Breakup Fee”)



4
         In the event of any inconsistency between the provisions of the Stalking Horse APA and the general
description of such agreement in this Motion, the Stalking Horse APA shall control.
5
         The Other Assets also include certain executory contracts and unexpired leases. The term “Assumed
Contracts” should be interpreted to refer to any such executory contracts and unexpired leases proposed to be
assumed and assigned as part of any Other Assets Bid.
                                                         8
18-13584-shl        Doc 17      Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                    Pg 9 of 92


and a provision for the payment of expense reimbursement up to a cap of $250,000 (the

“Expense Reimbursement,” together with the Breakup Fee, the “Bid Protections”) in the event

that the Court enters an order approving an offer to purchase any Purchased Assets submitted by

a party other than the Stalking Horse Bidder. The Bid Protections shall be paid from the

proceeds of any sale actually paid in cash by a successful bidder other than the Stalking Horse

Bidder, and then only paid at closing of such sale. 6

        21.      The Stalking Horse APA includes various customary 363 sale representations,

warranties, and covenants by and from the Debtors and the Stalking Horse Bidder, as well as

certain conditions to closing and rights of termination. In particular, the Stalking Horse APA

contains certain covenants pursuant to which the Stalking Horse Bidder has agreed to offer

employment to certain of the Debtors’ employees.

        22.      The Stalking Horse APA also includes covenants, conditions, and termination

rights related to events in these Chapter 11 Cases. The transactions contemplated by the Stalking

Horse APA are subject to approval by the Court and entry of the Bidding Procedures Order and

the Sale Order.

        23.      Certain of the material terms of the Stalking Horse APA are described in greater

detail below:

        a.       Purchased Assets. The Stalking Horse Bidder will acquire all of the Debtors’
                 assets, other than the Excluded Assets, for Consideration (as defined in the
                 Stalking Horse APA) estimated at approximately $15 million, plus the assumption
                 of certain liabilities.

        b.       Breakup Fee and Expense Reimbursement. The Stalking Horse APA includes a
                 Breakup Fee in the amount of $450,000 and an Expense Reimbursement of up to
                 $250,000 in the event that the Court enters an order approving an offer to
                 purchase any Purchased Assets submitted by a party other than the Stalking Horse

6
         For the avoidance of doubt, the Bid Protections do not apply with respect to any Other Assets Bid that does
not include any of the Purchased Assets proposed to be acquired by the Stalking Horse Bidder.
                                                         9
18-13584-shl       Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10              Main Document
                                                   Pg 10 of 92


                 Bidder, with such amounts to be paid from the proceeds of any sale actually paid
                 in cash by a successful bidder other than the Stalking Horse Bidder, only after a
                 closing of such sale.

        c.       Employees. The Stalking Horse Bidder has agreed to offer employment to certain
                 of Debtors’ employees, on the terms set forth in the Stalking Horse APA.

        d.       Bankruptcy Milestones. The Court must enter the Bidding Procedures Order by
                 November 27, 2018.

        e.       Closing. Closing to occur no later than January 17, 2019.

        f.       Records Retention. The Stalking Horse Bidder will acquire certain books and
                 records of the Debtors and, subject to the terms and conditions of the Stalking
                 Horse APA, will allow reasonable access to such books and records, which shall
                 be maintained for a period of six years following the Closing.

                                        BIDDING PROCEDURES

A.      Overview

        24.      The Bidding Procedures are designed to maximize value for the Debtors’ estates

and will enable the Debtors to review, analyze, and compare all bids received to determine which

bid is the highest and best. The Bidding Procedures describe, among other things, procedures for

parties to access (or continue to access) due diligence, the manner in which bidders and bids

become “qualified,” the receipt and negotiation of bids received, the conduct of the Auction (if

any), the selection and approval of the ultimately successful bidder, and the deadlines with

respect to the foregoing. The Debtors submit that the Bidding Procedures afford them the

opportunity to pursue a sale process that will maximize the value of their estates.

        25.      A description of certain key elements of the Bidding Procedures is set forth

below: 7



7
        As described in the Bidding Procedures, any Other Assets Bid, and any bidder submitting such a bid, must
comply with the Bidding Procedures, as applicable to such Other Assets and the consideration being offered in such
Other Assets Bid; provided that, recognizing such differences between an Other Assets Bid and a bid for only the
Purchased Assets, such Other Assets Bid should otherwise be in substantial conformance with the Bidding
Procedures.
                                                        10
18-13584-shl        Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                    Pg 11 of 92


         a.       Purchase Price; Minimum Bid. Each Bid submitted must (a) be a Bid for all or a
                  substantial portion of the Purchased Assets, (b) exceed the value of the
                  consideration provided by the Stalking Horse Bid by the Minimum Overbid
                  Amount plus the amount of the Bid Protections, and (c) propose an alternative
                  transaction that provides substantially similar or better terms than the Stalking
                  Horse Bid and can be consummated in the same timeframe as will be the Stalking
                  Horse Bid.

         b.       Cancellation of the Auction. If no Qualified Bid other than the Stalking Horse
                  Bid is received by the Bid Deadline, the Debtors will cancel the Auction and seek
                  approval of a sale to the Stalking Horse Bidder.

         c.       Determination and Announcement of Baseline Bids. The Debtors shall make a
                  determination in their reasonable business judgment regarding (i) which bids have
                  been determined to be Qualified Bids and (ii) the highest or best Qualified Bid for
                  the Qualified Assets (the “Baseline Bid”) to serve as the starting point at the
                  Auction.

                  The Debtors shall, (i) as promptly as possible after the Bid Deadline, notify all
                  Qualified Bidders that their bids have been deemed Qualified Bids and (ii) no
                  later than the commencement of the Auction, identify the Baseline Bid.

B.       Key Dates and Deadlines

         26.      The Bidding Procedures establish the following key dates for the sale process:

 January 3, 2019                        Deadline to Submit Bids
 at 5:00 p.m. (ET)
 January 3, 2019                        Deadline to Object to Sale Transaction / Deadline to Object to
 at 4:00 p.m. (ET)                      Assumption and Assignment of Assumed Contracts to the
                                        Stalking Horse Bidder, Including Proposed Cure Costs 8
 January 8, 2019                        Auction, if necessary
 at 10:00 a.m. (ET)
 January 9, 2019                        Deadline for Debtors to File Notice of Successful Bidder and
                                        Back-Up Bidder
 January [10], 2019                     Sale Hearing / Deadline to File Adequate Assurance
 at [ ] a.m. (ET)                       Objections for Successful Bidder other than the Stalking
                                        Horse Bidder




8
         This objection deadline applies to all objections to the sale of the Purchased Assets, with the exception of
objections related to adequate assurance of future performance by a Successful Bidder other than the Stalking Horse
Bidder.
                                                         11
18-13584-shl     Doc 17    Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                            Pg 12 of 92


       27.     In addition, the Bidding Procedures provide for the following sale notice

procedures, sale objection deadline, and Bid Deadline:

       a.      Notice of Sale, Auction, and Sale Hearing: Within one (1) business day after
               entry of the Bidding Procedures Order, the Debtors cause the Sale Notice to be
               filed with this Court and served by email, mail, facsimile, or overnight delivery
               on: (i) all Persons known by the Debtors to have expressed an interest to the
               Debtors in a transaction with respect to the Purchased Assets in whole or in part
               during the past twelve (12) months; (ii) all entities known by the Debtors to have
               asserted any lien, claim, encumbrance, or other interest in the Purchased Assets
               (for whom identifying information and addresses are available to the Debtors);
               (iii) all non-Debtor parties to the Assumed Contracts (for whom identifying
               information and addresses are available to the Debtors); (iv) any Governmental
               Authority (as defined in the Stalking Horse APA) known to have a claim in the
               Chapter 11 Cases; (v) the United States Attorney for the Southern District of New
               York; (vi) the Office of the Attorney General in each state in which the Debtors
               operate; (vii) the Office of the Secretary of State in each state in which the
               Debtors operate or are organized; (viii) the Debtors’ known creditors and equity
               holders (for whom identifying information and addresses are available to the
               Debtors); (ix) all other Persons requesting notice under Bankruptcy Rule 2002 or
               as directed by this Court (for whom identifying information and addresses are
               available to the Debtors); (x) the Office of the United States Trustee for the
               Southern District of New York; (xi) the Internal Revenue Service, and (xii) the
               Official Committee of Unsecured Creditors, if any.

       b.      Objection Deadline for Sale Transaction: The Bidding Procedures Order
               establishes January 3, 2019 at 4:00 p.m. (Eastern Time) as the deadline to file
               and serve objections to the sale of the Purchased Assets (the “Sale Objection
               Deadline”).

       c.      Bid Deadline: The Bidding Procedures establish January 3, 2019 at 5:00 p.m.
               (Eastern Time) as the deadline for the submission of any and all bids (the “Bid
               Deadline”).

       28.     The Debtors believe that the time periods set forth in the Bidding Procedures are

reasonable under the circumstances of these Chapter 11 Cases. While abbreviated, these time

periods will provide parties with sufficient time to formulate bids to purchase the Purchased

Assets. The Debtors’ business has been extensively marketed to prospective bidders over the

past 12 months, and information regarding the Debtors’ business has been made available to

many such prospective bidders during the process. As a result, many parties that may have an
                                              12
18-13584-shl     Doc 17    Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                            Pg 13 of 92


interest in bidding at the Auction likely already have conducted diligence and evaluated the

Debtors’ business and will not be starting at square one. In addition, prospective bidders who

have not previously conducted diligence on the Debtors’ business will have immediate access to,

subject to the execution of an appropriate confidentiality agreement, a substantial body of

information regarding the Purchased Assets, including information gathered based upon specific

due diligence requests from the Stalking Horse Bidder and other prospective bidders during the

prepetition marketing process.

                    ASSUMPTION AND ASSIGNMENT PROCEDURES

         29.   The Assumption and Assignment Procedures will, among other things, govern the

Debtors’ provision of notice to non-Debtor parties to Assumed Contracts that such contracts may

be assumed and assigned to the Stalking Horse Bidder (or, if the Auction is held, the Successful

Bidder) and of the Cure Costs the Debtors believe are necessary pursuant to section 365 of the

Bankruptcy Code to assume and assign such Assumed Contracts.

         30.   Pursuant to the Assumption and Assignment Procedures, within one business day

after the entry of the Bidding Procedures Order, the Debtors shall file with the Court and serve

by first class mail on each non-Debtor party to the Assumed Contracts the Notice of Assumption

and Assignment. Any objection to proposed Cure Costs set forth on the Notice of Assumption

and Assignment (a “Cure Objection”) or to the Stalking Horse Bidder’s provision of adequate

assurance of future performance (an “Adequate Assurance Objection”) must be filed with the

Court and served on the Objection Notice Parties by January 3, 2019 at 4:00 p.m. (Eastern

Time).

         31.   If the Stalking Horse Bidder is outbid at the close of the Auction, the Debtors will

consummate the Sale Transaction with a party other than the Stalking Horse Bidder. In such

                                                13
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                             Pg 14 of 92


event, the Debtors will provide additional notice and opportunity to object to the assumption and

assignment of the Assumed Contracts. Specifically, if a Successful Bidder other than the

Stalking Horse Bidder prevails at the Auction, then as soon as possible, but not later than one

business day, after the conclusion of the Auction, the Debtors shall file with this Court a notice

that identifies the Successful Bidder and provides notice that the Debtors will seek to assume and

assign the Assumed Contracts to the Successful Bidder, and the deadline to raise an Adequate

Assurance Objection shall be extended so that any such objection may be raised at or before the

Sale Hearing; provided that the deadline to object to Cure Costs shall not be extended.

             EXTRAORDINARY PROVISIONS UNDER LOCAL GUIDELINES

       32.     The Bidding Procedures and the Stalking Horse APA contain the following

provisions, which the Guidelines for the Conduct of Asset Sales, adopted by General Order M-

331, require to be separately disclosed:

       a.      Sale to Insider. While the Stalking Horse Bidder holds a substantial percentage of
               Collective’s Series D preferred equity, it is not an “insider” of the Debtors as
               defined in section 101 of the Bankruptcy Code. Zeta formerly had a director on
               Collective’s board, but not as of the entry into the Stalking Horse APA.

       b.      Agreements with Management. While the Stalking Horse Bidder has agreed to
               offer employment to certain of the Debtors’ employees, it has not discussed or
               entered into any agreements with management or key employees regarding
               compensation or future employment.

       c.      Deadlines that Effectively Limit Notice. As is common for auctions in chapter 11
               cases, the identity of a Successful Bidder will not be known until shortly before
               the Sale Hearing. The Debtors therefore request that the time for filing or raising
               an Adequate Assurance Objection be shortened to the date and time of the Sale
               Hearing.

       d.      Use of Proceeds. Other than payment of the Breakup Fee and the Expense
               Reimbursement from the cash proceeds of a sale transaction consummated with a
               Successful Bidder other than the Stalking Horse Bidder, the Stalking Horse APA
               does not contemplate an allocation of sale proceeds.


                                                 14
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 15 of 92


       e.      Records Retention: As noted above, the Stalking Horse APA provides that the
               Stalking Horse Bidder will acquire the books and records related to the Purchased
               Assets. The Stalking Horse APA grants the Debtors reasonable access to such
               records, and the Debtors will be able to administer their bankruptcy cases,
               notwithstanding the sale of any books and records.

       f.      Requested Findings as to Successor Liability: The Stalking Horse APA requires
               that the Sale Order contain findings of fact and conclusions of law limiting the
               Successful Bidder’s successor liability.

       g.      Requested Findings as to Fraudulent Conveyances or Transfers: The Stalking
               Horse APA requires that the Sale Order contain findings of fact and conclusions
               of law with respect to the consideration paid and the elements of a fraudulent
               transfer.

       h.      Relief from Bankruptcy Rules 6004(h) and 6006(d): The Debtors seek relief from
               the 14-day stay imposed by Bankruptcy Rules 6004(h) and 6006(d).

                   RELIEF IS WARRANTED AND IN BEST INTERESTS
                    OF DEBTORS AND ECONOMIC STAKEHOLDERS

A.     Sale of Purchased Assets

       33.     Ample authority exists for approval of the sale envisioned by this Motion.

Section 363 of the Bankruptcy Code provides, in relevant part, “[t]he trustee, after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Courts in the Second Circuit and others, in applying this section,

have required that the sale of a debtor’s assets be based upon the sound business judgment of the

debtor. See Official Comm. of Unsecured Creditors of LTV Aerospace & Def. Co. v. LTV Corp.

(In re Chateaugay Corp.), 973 F.2d 141 (2d Cir. 1992) (holding that a judge reviewing a section

363(b) application must find from the evidence presented a good business reason to grant such

application); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063,

1071 (2d Cir. 1983) (same); In re Gen. Motors Corp., 407 B.R. 463, 493-94 (Bankr. S.D.N.Y.

2009). Once a court is satisfied that there is a sound business justification for the proposed sale,

the court must then determine whether (i) the debtor has provided the interested parties with
                                                 15
18-13584-shl      Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                              Pg 16 of 92


adequate and reasonable notice, (ii) the sale price is fair and reasonable, and (iii) the purchaser

is proceeding in good faith. Gen. Motors, 407 B.R. at 493-94; Polvay v. B.O. Acquisitions (In re

Betty Owens Sch.), No. 96 Civ. 3576, 1997 U.S. Dist. LEXIS 5877 (S.D.N.Y. Apr. 16, 1997);

accord In re Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991); In re Decora Indus.,

Inc., No. 00-4459, 2002 WL 32332749, at *3 (D. Del. May 20, 2002).

        34.     As described above and in the Bianchi Declaration, an orderly but expeditious

sale of the Purchased Assets is critical to preserving and realizing their going concern value for

the benefit of all stakeholders. A prompt sale is also required by the express terms of the DIP

Facility and by the Stalking Horse APA. Pursuing the process described in this Motion

represents a reasonable exercise of the Debtors’ business judgment and is in the best interests of

all parties.

        35.     The notice to third parties that the Debtors propose to provide, as set forth in the

Bidding Procedures Order and Bidding Procedures, is adequate and reasonable under the

circumstances. Such notice will ensure that actual notice of the Auction, Sale Hearing, and Sale

Transaction will be provided to all known creditors of the Debtors. Such notice, together with

the authority pursuant to sections 363 and 365 of the Bankruptcy Code, will enable the Court to

make findings at the Sale Hearing and in the Sale Order that the ultimate purchaser of the

Purchased Assets shall not be liable under theories of successor liability in connection with such

Purchased Assets. The Debtors believe that the Stalking Horse Bidder or, if the Auction is held,

the Successful Bidder, will give substantial consideration in exchange for such release from

successor liability.

        36.     The Debtors believe that the value of the consideration under the Stalking Horse

APA is fair and reasonable, but the Court and parties in interest will be assured at the Sale
                                                  16
18-13584-shl     Doc 17      Filed 11/19/18     Entered 11/19/18 16:29:10          Main Document
                                              Pg 17 of 92


Hearing, after an extended diligence period and marketing by the Debtors and their investment

banker, that the Debtors will have selected the party with the highest or best offer for the

Purchased Assets. The Debtors’ compliance with the Bidding Procedures Order and the Bidding

Procedures will provide the basis to find that any sale of the Purchased Assets does not constitute

a fraudulent transfer because the purchase price represents reasonably equivalent value and is

fair and reasonable. It will also establish that the Debtors and the Stalking Horse Bidder, or any

other Successful Bidder, have proceeded in good faith.

B.     Sale Free and Clear of Liens, Claims, and Interests

       37.     In the interest of attracting the best offer, the sale of the Purchased Assets should

be free and clear of any and all liens, claims, and other interests in accordance with section

363(f) of the Bankruptcy Code, with any such liens, claims, and other interests attaching to the

proceeds of the sale. Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession

may sell property of the estate “free and clear of any interest in such property of an entity other

than the estate” if applicable non-bankruptcy law permits the sale of such property free and clear

of such interest, if such entity consents, if such interest is a lien and the price at which such

property is to be sold is greater than the aggregate value of all liens on such property, if such

interest is in bona fide dispute, or if such entity could be compelled, in a legal or equitable

proceeding, to accept a money satisfaction of such interest. See 11 U.S.C. § 363(f)(1)-(5). With

respect to any party asserting a lien, claim, or other interest against the Purchased Assets, the




                                                  17
18-13584-shl       Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 18 of 92


Debtors anticipate that they will be able to satisfy one or more of the conditions set forth in

section 363(f).

C.     Protections as Good Faith Purchaser

       38.        Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest

in property purchased from a debtor notwithstanding that the sale conducted under section

363(b) is later reversed or modified on appeal. Section 363(m) fosters the “‘policy of not only

affording finality to the judgment of the [B]ankruptcy [C]ourt, but particularly to give finality to

those orders and judgments upon which third parties rely.’” In re Abbotts Dairies of Pa., Inc.,

788 F.2d 143, 147 (3d Cir. 1986) (citation omitted); see also Reloeb Co. v. LTV Corp. (In re

Chateaugay Corp.), No. 92 Civ. 7054 (PKL), 1993 U.S. Dist. LEXIS 6130, at *9 (S.D.N.Y. May

10, 1993); Allstate Ins. Co. v. Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994) (“Section 363(m) . . .

provides that good faith transfers of property will not be affected by the reversal or modification

on appeal of an unstayed order, whether or not the transferee knew of the pendency of the

appeal”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (“pursuant to 11

U.S.C. § 363(m), good faith purchasers are protected from the reversal of a sale on appeal unless

there is a stay pending appeal”).

       39.        The selection of the Successful Bidder will be the product of arm’s-length, good

faith negotiations in an open and competitive sale process. Based upon the record to be made at

the Sale Hearing, the Debtors will request a finding that the Successful Bidder is a good faith

purchaser entitled to the protections of section 363(m) of the Bankruptcy Code.

D.     Bidding Procedures

       40.        The Debtors believe the Bidding Procedures are fair and reasonable and will

ensure that the bidding process and the Auction (to the extent necessary) will yield the maximum
                                                  18
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 19 of 92


value for the Debtors’ estates and creditors. The Bidding Procedures allow all parties in interest

an opportunity to conduct expedited diligence. The Bidding Procedures also provide an

appropriate framework for the Debtors to review, analyze, and compare all bids received to

determine which bid is in the best interests of the Debtors and their economic stakeholders. The

Bidding Procedures clearly set forth the participation requirements for Qualified Bidders and bid

requirements for Qualified Bids. Accordingly, approval of the Bidding Procedures, including the

dates established thereby for the Auction and the Sale Hearing, is warranted.

E.     Breakup Fee, Expense Reimbursement, and Other Bid Protections

       41.     The Bidding Procedures contain certain bid protections for the Stalking Horse

Bidder, such as the initial overbid requirement and the subsequent bidding increments. The

Stalking Horse APA contains additional bid protections in the form of the Breakup Fee and

Expense Reimbursement, which are payable on the terms and conditions set forth in the Stalking

Horse APA.

       42.     Approval of breakup fees and expense reimbursements as a form of bidder

protection in connection with a sale of assets pursuant to section 363 of the Bankruptcy Code is

commonplace because it allows a debtor to ensure a sale to a contractually committed buyer for

consideration that the debtor believes is fair, while providing a debtor with the potential to

enhance its recovery through an auction process.

       43.     These protections, individually, and collectively, were a material inducement for,

and express precondition of, the Stalking Horse Bidder’s entry into the Stalking Horse APA. The

Stalking Horse Bidder is unwilling to commit to hold open its offer under the terms of the

Stalking Horse APA unless assured of payment of the Breakup Fee and Expense Reimbursement

under the conditions set forth in the Stalking Horse APA. The Breakup Fee and Expense
                                                 19
18-13584-shl     Doc 17      Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                              Pg 20 of 92


Reimbursement promote more competitive bidding by inducing the Stalking Horse Bidder to

hold its offer open as a minimum or floor bid on which other potential bidders — and the

Debtors — can rely. The Stalking Horse Bid increases the likelihood that the price at which the

Purchased Assets are sold will reflect their true worth. Such protections are regularly approved in

circumstances like these. See, e.g., Final Order Approving Global Procedures for Expedited

Sale, In re The Greater Atlantic & Pacific Tea Co., No. 15-23007 (RDD) (Bankr. S.D.N.Y. Aug.

11, 2015), ECF No. 493 (approving break-up fees and expense reimbursements).

       44.     Courts have held that break-up fees should be approved so long as (i) the

relationship between the parties is not tainted by self-dealing, (ii) the fee does not hamper

bidding, and (iii) the amount of the fee is reasonable in relation to the size of the transaction. See,

e.g., In re Genco Shipping & Trading Ltd., 509 B.R. 455, 465 (Bankr. S.D.N.Y. 2014). The

Debtors submit that the Breakup Fee and Expense Reimbursement should be approved under

each of these factors. First, the Breakup Fee and Expense Reimbursement are the product of

good faith, arm’s length negotiations between the Debtors and the Stalking Horse Bidder.

Second, the Debtors believe, based on their business judgment, that the Breakup Fee and

Expense Reimbursement will enable them to maximize the value of the Purchased Assets

without chilling bidding. The Breakup Fee and Expense Reimbursement were a material

inducement for, and a condition of, the Stalking Horse Bidder’s agreement to enter into the

Stalking Horse APA, which in turn assures the Debtors of a sale to a committed bidder at a price

that the Debtors believe is fair and reasonable, while providing the opportunity that the Debtors

could receive a higher or otherwise better offer at the Auction. Third, the Debtors believe that

the Breakup Fee and Expense Reimbursement are reasonable and appropriate relative to the size,



                                                  20
18-13584-shl     Doc 17      Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                              Pg 21 of 92


nature and complexity of the transaction and the commitments made and resources expended by

the Stalking Horse Bidder.

       45.     The foregoing bid protections will not deter or chill bidding and are reasonable,

and the proposal of the same will enable the Debtors to maximize the value of the Purchased

Assets for the benefit of their estates and stakeholders. Accordingly, the Debtors respectfully

request that the Bid Protections be approved.

F.     Assumption and Assignment of Contracts

       46.     Section 365(a) of the Bankruptcy Code provides that a debtor in possession

“subject to the court’s approval, may assume or reject any executory contract or unexpired lease

of the debtor.” 11 U.S.C. § 365(a). Upon finding that a debtor has exercised its sound business

judgment in determining to assume an executory contract or unexpired lease, courts will approve

the assumption under section 365(a) of the Bankruptcy Code. See Nostas Assocs. v. Costich (In

re Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996); Orion Pictures Corp. v. Showtime

Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993).

       47.     In connection with the Sale Transaction, the Debtors will assume and assign the

Assumed Contracts (i.e., the executory contracts or unexpired leases included in the Stalking

Horse Bid). In the Sale Transaction, the Debtors’ assumption of the Assumed Contracts will be

contingent upon payment of Cure Costs and effective only upon the closing. Further, section

365(k) of the Bankruptcy Code provides that assignment by the debtor to an entity of a contract

or lease “relieves the trustee and the estate from any liability for any breach of such contract or

lease occurring after such assignment.” 11 U.S.C. § 365(k). Pursuant to section 365(k), the

Debtors will therefore be relieved from any liability for any breach of any Assumed Contract



                                                 21
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10          Main Document
                                             Pg 22 of 92


assigned to a Successful Bidder. As such, the assumption of the Assumed Contracts constitutes

an exercise of the Debtors’ sound business judgment.

       48.     Section 365(b)(1) of the Bankruptcy Code requires that any outstanding defaults

under the Assumed Contracts must be cured or that adequate assurance be provided that such

defaults will be promptly cured. As set forth above, the Debtors propose to file with the Court,

and serve on each non-Debtor party to an Assumed Contract, a Notice of Assumption and

Assignment indicating the Debtors’ calculation of the Cure Costs for each such Assumed

Contract. Non-Debtor parties to the Assumed Contracts shall have the opportunity to lodge any

objections to the proposed assumption and assignment to the Successful Bidder and, if

applicable, the proposed Cure Cost.

       49.     Pursuant to section 365(f)(2) of the Bankruptcy Code, a debtor may assign an

executory contract or unexpired lease of nonresidential real property if “adequate assurance of

future performance by the assignee of such contract or lease is provided.” 11 U.S.C. §

365(f)(2)(B). The meaning of “adequate assurance of future performance” depends on the facts

and circumstances of each case, but should be given “practical, pragmatic construction.” See

Carlisle Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.

1988) (citation omitted); see also In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y.

1985) (adequate assurance of future performance does not mean absolute assurance that debtor

will thrive and pay rent); In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D.

Ill. 1985) (“[a]lthough no single solution will satisfy every case, the required assurance will fall

considerably short of an absolute guarantee of performance.”). Among other things, adequate

assurance may be given by demonstrating the assignee’s financial health and experience in

managing the type of enterprise or property assigned. See In re Bygaph, Inc., 56 B.R. 596, 605-
                                                 22
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10          Main Document
                                             Pg 23 of 92


06 (Bankr. S.D.N.Y. 1986) (adequate assurance of future performance is present when

prospective assignee of lease has financial resources and expressed willingness to devote

sufficient funding to business to give it strong likelihood of succeeding; in the leasing context,

chief determinant of adequate assurance is whether rent will be paid).

       50.     At the Sale Hearing, to the extent necessary, the Debtors will be prepared to

proffer testimony or present evidence to demonstrate the ability of the Successful Bidder to

perform under the Assumed Contracts. The Sale Hearing, therefore, will provide the Court and

other interested parties with the opportunity to evaluate the ability of the Successful Bidder to

provide adequate assurance of future performance, as required by section 365(b)(1)(C) of the

Bankruptcy Code. Accordingly, it is requested that at the conclusion of the Sale Hearing, the

proposed assumption and assignment of the Assumed Contracts be approved.

       51.     To facilitate the assumption and assignment of the Assumed Contracts, the

Debtors further request that the Court find all anti-assignment provisions of the Assumed

Contracts to be unenforceable under section 365(f) of the Bankruptcy Code.

G.     Request for Relief Pursuant to Bankruptcy Rules 6004(h) and 6006(d)

       52.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property… is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.” Fed. R. Bankr. P. 6004(h). Bankruptcy Rule 6006(d) further provides

that an “order authorizing the trustee to assign an executory contract or unexpired lease under §

365(f) is stayed until the expiration of 14 days after the entry of the order, unless the court orders

otherwise.” Fed. R. Bankr. P. 6006(d).

       53.     In light of the current circumstances and financial condition of the Debtors, the

Debtors believe that in order to maximize value, the sale of the Purchased Assets pursuant to the

                                                 23
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10          Main Document
                                             Pg 24 of 92


Sale Transaction must be consummated as soon as practicable. Accordingly, the Debtors request

that the Bidding Procedures Order and the Sale Order be effective immediately upon entry of

each such order and that the 14-day stay periods under Bankruptcy Rules 6004(h) and 6006(d) be

waived.

                             NOTICE AND NO PRIOR REQUEST

       54.     Notice of this Motion has been provided to (i) the Office of the United States

Trustee for Region 2; (ii) the holders of secured claims against the Debtors (on a consolidated

basis); (iii) the holders of the thirty (30) largest unsecured claims against the Debtors (on a

consolidated basis); (iv) counsel to the Prepetition Secured Parties and the Postpetition Secured

Parties (each as defined in the Bianchi Declaration); (v) counsel to the Stalking Horse Bidder;

(vi) the Internal Revenue Service; (vii) the United States Attorney’s Office for the Southern

District of New York; (viii) all parties that have requested notice in these Chapter 11 Cases

pursuant to Bankruptcy Rule 2002; (ix) all entities known or reasonably believed to have

asserted any lien, claim, or other interest in the Purchased Assets; and (x) all parties to executory

contracts and unexpired leases with the Debtors (collectively, the “Notice Parties”). The

Debtors submit that such notice is sufficient in view of the facts and circumstances of these

Chapter 11 Cases and that no other or further notice need be provided.

       55.     No previous request for the relief sought herein has been made by the Debtors to

this or any other court.




                           [Remainder of Page Intentionally Left Blank]

                                                 24
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 25 of 92


       WHEREFORE the Debtors respectfully request entry of an order granting the relief

requested herein and such other and further relief as is just.



Dated: November 19, 2018
       New York, New York                      /s/ Andrew N. Goldman
                                               Andrew N. Goldman
                                               Nancy L. Manzer
                                               Benjamin W. Loveland (pro hac vice pending)
                                               Christopher D. Hampson (pro hac vice pending)
                                               WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                               7 World Trade Center
                                               250 Greenwich Street
                                               New York, New York 10007
                                               Telephone:    (212) 230-8800
                                               Facsimile:    (212) 230-8888

                                               Proposed Counsel to the Debtors
                                               and Debtors in Possession




                                                 25
18-13584-shl   Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10   Main Document
                                         Pg 26 of 92




                         EXHIBIT A
18-13584-shl         Doc 17      Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                    Pg 27 of 92


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                            )
    In re:                                                  )   Chapter 11
                                                            )
    COLLECTIVE, INC., et al., 1                             )   Case No. 18-_____ (___)
                                                            )
                                     Debtors.               )   (Joint Administration Requested)
                                                            )
                                                            )


    ORDER APPROVING (A) BIDDING PROCEDURES, (B) STALKING HORSE ASSET
    PURCHASE AGREEMENT AND BID PROTECTIONS, (C) FORM AND MANNER OF
       NOTICE OF AUCTION, SALE TRANSACTION, AND SALE HEARING, (D)
    ASSUMPTION AND ASSIGNMENT PROCEDURES, AND (E) DATE FOR AUCTION,
                    IF NECESSARY, AND SALE HEARING

             Upon the Debtors’ Motion, Pursuant to 11 U.S.C. §§ 105, 363, and 365 and Fed. R.

Bankr. P. 2002, 6004, and 6006, for Approval of (I) (A) Bidding Procedures, (B) Stalking Horse

Asset Purchase Agreement and Bid Protections, (C) Form and Manner of Notice of Auction, Sale

Transaction, and Sale Hearing, and (D) Assumption and Assignment Procedures; and (II) (A)

Purchase Agreement, (B) Sale of Substantially all of Debtors’ Assets Free and Clear of Liens,

Claims, and Interests, and (C) Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, dated November 19, 2018 [Docket No. [___]] (the “Sale Motion”), 2 filed by

the debtors and debtors in possession (collectively, the “Debtors”) in the above captioned cases

(the “Chapter 11 Cases”), any responsive pleadings filed in connection with the Motion, the

record in the Chapter 11 Cases, including the Declaration of Kerry Bianchi Pursuant to Rule

1007-2 of the Local Bankruptcy Rules for the Southern District of New York [Docket No. [___]],



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Collective, Inc. (2024) and CME Co-Op, LLC (N/A). The location of the Debtors’
corporate headquarters and the Debtors’ service address is: 72 Madison Ave, 3rd Floor, New York, NY 10016.
2
          Capitalized terms used but not defined in this Order shall have the meanings given to them in the Motion,
the Stalking Horse APA, or the Bidding Procedures, as applicable.
18-13584-shl       Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                   Pg 28 of 92



and the record at the hearing on the Motion (the “Hearing”), and the Court having determined

that notice of the Motion was adequate and sufficient; and after due deliberation and sufficient

cause appearing therefor:

        THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS: 3

        A.       The Court has jurisdiction over this matter and over the property of the Debtors

and their respective bankruptcy estates pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.       The statutory predicates for the relief requested in the Sale Motion are sections

105, 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

6004 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rules 6004-1 and 6006-1 of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Rules”).

        C.       The entry of this Order and the relief granted herein is in the best interests of the

Debtors, their estates, their stakeholders, and all other parties in interest.

        D.       The notice of the Sale Motion, the Hearing, and the proposed entry of this Order

was adequate and sufficient under the circumstances of these Chapter 11 Cases, and such notice

complied with all applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and

the Local Rules. Accordingly, except as otherwise set forth herein, no further notice of the

Hearing or this Order and the relief provided for herein is necessary or required.




3
         Pursuant to Bankruptcy Rule 7052, findings of fact shall be construed as conclusions of law and
conclusions of law shall be construed as findings of fact whenever the context requires.

                                                         2
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10          Main Document
                                             Pg 29 of 92



       E.      All objections to the relief requested in the Sale Motion as it pertains to the relief

granted herein that have not been withdrawn, waived, or settled as announced to the Court at the

Hearing or by stipulation filed with the Court, are overruled except as otherwise set forth herein.

       F.      The Debtors and their advisor, Oaklins DeSilva & Phillips LLC, engaged in a

robust and extensive marketing and sale process before the Petition Date, to solicit and develop

the highest and best offer for the Purchased Assets.

       G.      Zeta Global Holdings Corp. (“Zeta”) submitted a bid for the Purchased Assets

(the “Stalking Horse Bid”) as reflected in that certain Asset Purchase Agreement (together with

the exhibits thereto, and as may be amended, modified, or supplemented from time to time in

accordance with the terms thereof, the “Stalking Horse APA”), dated as of November 19, 2018,

and attached to the Sale Motion as Exhibit B. The Stalking Horse Bid represents the highest or

best offer the Debtors have received to date to purchase the Purchased Assets.

       H.      Zeta shall act as the “Stalking Horse Bidder” under the Stalking Horse APA, and

subject to higher or better offers in accordance with the Bidding Procedures.

       I.      Pursuit of the Stalking Horse Bidder as a “stalking-horse” bidder and its Stalking

Horse APA as a “stalking-horse” sale agreement is in the best interests of the Debtors and the

Debtors’ estates and creditors, and it reflects a sound exercise of the Debtors’ business judgment.

The Stalking Horse APA provides the Debtors with the opportunity to sell the Purchased Assets

in order to maximize and realize their going concern value. Without the Stalking Horse APA,

the Debtors would likely realize a lower price for the Purchased Assets; and, therefore, the

contributions of the Stalking Horse Bidder have provided a substantial benefit to the Debtors and

their estates and creditors. The Stalking Horse APA will enable the Debtors to secure a fair and




                                                  3
18-13584-shl      Doc 17     Filed 11/19/18      Entered 11/19/18 16:29:10           Main Document
                                               Pg 30 of 92



adequate baseline price for the Purchased Assets at the Auction and, accordingly, will provide a

clear benefit to the Debtors’ estates, their creditors, and all other parties in interest.

        J.      The Bid Protections, including, but not limited to, the Breakup Fee and the

Expense Reimbursement (as such terms are defined in the Stalking Horse APA) (i) have been

negotiated by the Stalking Horse Bidder and the Debtors and their respective advisors at arms’

length and in good faith and (ii) are necessary to ensure that the Stalking Horse Bidder will

continue to pursue the Stalking Horse APA and the Sale Transaction. The Breakup Fee and

Expense Reimbursement, to the extent payable under the Stalking Horse APA, (a) shall be paid

from the proceeds of any sale actually paid in cash by a Successful Bidder only after a closing in

the event that the Bankruptcy Court enters an order approving an offer to purchase any

Purchased Assets submitted by a party other than the Stalking Horse Bidder, (b) are

commensurate to the real and material benefits conferred upon the Debtors’ estates by the

Stalking Horse Bidder, and (c) are fair, reasonable, and appropriate, including in light of the size

and nature of the Sale Transaction, the necessity to announce a sale transaction for the Purchased

Assets at the outset of these chapter 11 cases, and the efforts that have been and will be expended

by the Stalking Horse Bidder. Unless it is assured that the Bid Protections, including, but not

limited to, the Breakup Fee and Expense Reimbursement, will be available, the Stalking Horse

Bidder is unwilling to remain obligated to consummate the Sale Transaction or otherwise be

bound under the Stalking Horse APA.

        K.      The Bidding Procedures were negotiated in good faith and at arms’ length and are

reasonably designed to promote participation and active bidding and ensure that the highest or

best value is generated for the Purchased Assets.




                                                    4
18-13584-shl       Doc 17       Filed 11/19/18      Entered 11/19/18 16:29:10               Main Document
                                                  Pg 31 of 92



        L.       The Stalking Horse Bidder is not an “insider” of any of the Debtors, as those

terms are defined in section 101 of the Bankruptcy Code, and no common identity of

incorporators, directors, or controlling stockholders exists between the Stalking Horse Bidder

and the Debtors. The Stalking Horse Bidder and its advisors have acted in “good faith” within

the meaning of section 363(m) of the Bankruptcy Code in connection with the Stalking Horse

Bidder’s negotiation of its Bid Protections and the Bidding Procedures and the Stalking Horse

Bidder’s negotiation and entry into the Stalking Horse APA.

        M.       The Debtors have articulated good and sufficient reasons for the Court to (i)

approve the bidding procedures attached hereto as Exhibit 1 (the “Bidding Procedures”), (ii)

approve the Bid Protections, including but not limited to, the Breakup Fee and the Expense

Reimbursement (to the extent payable under the Stalking Horse APA), (iii) approve the form and

manner of notice of the Sale Motion, the Auction (as defined below), the Sale Hearing (as

defined below), and the procedures (the “Assumption and Assignment Procedures”) for

assumption, assignment and sale of certain executory contracts and unexpired leases (the

“Assumed Contracts”), 4 and (iv) set the date of the Auction and the Sale Hearing.

        N.       The proposed Notice of Auction and Sale Hearing, substantially in the form

attached hereto as Exhibit 2 (the “Sale Notice”), and the proposed notice substantially in the

form attached hereto as Exhibit 3 to be served on counterparties to the Assumed Contracts (the

“Notice of Assumption and Assignment”), including notice of proposed cure costs, are each

calculated to provide adequate notice concerning the proposed sale of substantially all of the




4
         The Other Assets (defined below) also include certain executory contracts and unexpired leases. The term
“Assumed Contracts” should be interpreted to refer to any such executory contracts and unexpired leases proposed
to be assumed and assigned as part of any Other Assets Bid (defined below).

                                                        5
18-13584-shl        Doc 17       Filed 11/19/18        Entered 11/19/18 16:29:10                Main Document
                                                     Pg 32 of 92



Debtors’ assets (the “Purchased Assets”) 5 and the proposed assumption, assignment, and sale of

the Assumed Contracts, will provide due and adequate notice of the relief sought in the Sale

Motion, and are each hereby approved.

         O.       The Bidding Procedures are reasonable and appropriate, and represent a fair and

appropriate method for maximizing the realizable value of the Debtors’ assets.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1.       The Sale Motion is granted as set forth herein.

         2.       Any objections filed or asserted in response to the Sale Motion and the relief

granted herein, to the extent not resolved as set forth herein or on the record at the Hearing,

are hereby overruled.

                                          Notice of Sale Transaction

         3.       The Sale Notice, substantially in the form attached hereto as Exhibit 2 is

approved.

         4.       All parties in interest shall receive or be deemed to have received good and

sufficient notice of (i) the Sale Motion, (ii) the Assumption and Assignment Procedures,

including the proposed assumption and assignment of the Assumed Contracts to the Stalking

Horse Bidder pursuant to the Stalking Horse APA or to a Successful Bidder other than the

Stalking Horse Bidder (and the proposed cure costs with respect thereto), (iii) the Auction, (iv)

the Sale Transaction, including the sale of the Purchased Assets free and clear of all liens,




5
         The Bidding Procedures also afford bidders the opportunity to bid for assets that are not included in the
Stalking Horse Bid, including certain assets related to Collective’s legacy managed services business, certain
contracts, and equity in the Debtors’ foreign subsidiaries (the “Other Assets”). It is possible that a competing
bidder may wish to submit a bid for the Other Assets, whether in combination with or separate from a bid for all or
substantially all of the Purchased Assets (any such bid, an “Other Assets Bid”). In this Order, as applied to any
Other Assets Bid, references to the Purchased Assets shall be interpreted to include the assets applicable to such bid.

                                                          6
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 33 of 92



claims, and interests, and (v) the Sale Hearing, and no further notice of the foregoing shall be

required, if:

                (a)    As soon as practicable, but no later than one (1) business day after entry of

this Order, the Debtors cause the Sale Notice to be filed with this Court and served by email,

mail, facsimile, or overnight delivery on: (i) all Persons known by the Debtors to have expressed

an interest to the Debtors in a transaction with respect to the Purchased Assets in whole or in part

during the past twelve (12) months; (ii) all entities known by the Debtors to have asserted any

lien, claim, encumbrance, or other interest in the Purchased Assets (for whom identifying

information and addresses are available to the Debtors); (iii) all non-Debtor parties to the

Assumed Contracts (for whom identifying information and addresses are available to the

Debtors); (iv) any Governmental Authority (as defined in the Stalking Horse APA) known to

have a claim in the Chapter 11 Cases; (v) the United States Attorney for the Southern District of

New York; (vi) the Office of the Attorney General in each state in which the Debtors operate;

(vii) the Office of the Secretary of State in each state in which the Debtors operate or are

organized; (viii) the Debtors’ known creditors and equity holders (for whom identifying

information and addresses are available to the Debtors); (ix) all other Persons requesting notice

under Bankruptcy Rule 2002 or as directed by this Court (for whom identifying information and

addresses are available to the Debtors); (x) the Office of the United States Trustee for the

Southern District of New York; (xi) the Internal Revenue Service; and (xii) the Official

Committee of Unsecured Creditors, if any.

                                Bidding Procedures and Auction

        5.      The Bidding Procedures, attached hereto as Exhibit 1, are fully incorporated

herein and approved, and shall apply with respect to any bids for, and the auction and sale of, the


                                                 7
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 34 of 92



Purchased Assets. The procedures and requirements set forth in the Bidding Procedures,

including those associated with submitting a Qualified Bid, are fair, reasonable and appropriate,

and are designed to maximize recoveries for the benefit of the Debtors’ estates, creditors and

other parties in interest. The Debtors are authorized to take all actions, including incurring and

paying costs and expenses as are necessary or appropriate to implement the Bidding Procedures.

       6.      The deadline for submitting Qualified Bids (the “Bid Deadline”) is January 3,

2019 at 5:00 p.m. (Eastern Time).

       7.      All bidders submitting a Qualified Bid are deemed to have submitted to the

exclusive core jurisdiction of this Court and to have waived any right to a jury trial with respect

to all matters related to the Auction and the terms and conditions of the sale or transfer of the

Purchased Assets. The Stalking Horse Bidder is a Qualified Bidder and the bid reflected in the

Stalking Horse APA is a Qualified Bid for all purposes and requirements pursuant to the Bidding

Procedures.

       8.      If the Stalking Horse Bidder’s bid, as reflected in the Stalking Horse APA, is the

only Qualified Bid in respect of the Purchased Assets that is received by the Debtors by the Bid

Deadline, no Auction will be conducted for the Purchased Assets, and the Qualified Bidder

submitting the Stalking Horse Bidder will be the Successful Bidder for the Purchased Assets. In

such circumstances, the Debtors shall notify the Court and promptly seek approval of the

Stalking Horse Bid.

       9.      To qualify as a Qualified Bid, each such bid must be accompanied by information

supporting the bidder’s ability to comply with the requirements of adequate assurance of future

performance under section 365(f)(2)(B) and, if applicable, section 365(b)(3) of the Bankruptcy

Code, including the bidder’s financial wherewithal and willingness to perform under any


                                                  8
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 35 of 92



Assumed Contracts that will be assumed and assigned to such bidder. In addition to the other

requirements of a Qualified Bid as set forth in the Bidding Procedures, each such bid must be

accompanied by a written statement confirming that (i) the bidder has not engaged in any

collusion with respect to the submission of any bid, the bidding, or the Auction and (ii) its

Qualified Bid is a good faith bona fide offer that it intends to consummate if selected as the

Successful Bidder.

       10.     Subject to the rights of the Stalking Horse Bidder under the Stalking Horse APA,

the Bidding Procedures, and this Order, the Debtors shall have the right as they may reasonably

determine to be in the best interests of their estates to carry out the Bidding Procedures,

including, without limitation, to: (i) determine which bidders are Qualified Bidders; (ii)

determine which bids are Qualified Bids; (iii) determine which Qualified Bid is the Baseline Bid;

(iv) determine which bids are the Successful Bid and Back-Up Bid, each as it relates to the

Auction; (v) reject any bid that is (a) inadequate or insufficient, (b) not in conformity with the

requirements of the Bidding Procedures or the requirements of the Bankruptcy Code, or contrary

to the best interests of the Debtors and their estates; (vi) adjourn or cancel the Auction and/or the

Sale Hearing in open court without further notice or as provided in the Bidding Procedures; (vii)

modify the Bidding Procedures consistent with their fiduciary duties and bankruptcy law; and

(viii) withdraw the Sale Motion at any time with or without prejudice.

       11.     The Debtors, in consultation with the Consultation Parties (as defined in the

Bidding Procedures), shall identify those bids that qualify as Qualified Bids, determine which

Qualified Bid shall serve as the Baseline Bid at the Auction, and promptly inform the Qualified

Bidders that their bids qualify as Qualified Bids. If more than one Qualified Bid is timely

received, the Auction shall be conducted at the offices of Wilmer Cutler Pickering Hale and Dorr


                                                  9
18-13584-shl      Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10           Main Document
                                              Pg 36 of 92



LLP; 7 World Trade Center, 250 Greenwich Street, New York, New York 10007, on January 8,

2019 at 10:00 a.m. (Eastern Time). Copies of the Baseline Bid shall be provided to all of the

Qualified Bidders and each of the Consultation Parties prior to the start of the Auction. All

proceedings at the Auction shall be transcribed.

        12.     Nothing contained herein shall prejudice or impair the right to credit bid, as set

forth in the Bidding Procedures of (i) RCP Advisors 2, LLC, as successor-in-interest to

Columbia Partners, L.L.C., Investment Management, as Investment Manager, and (ii) National

Electrical Benefit Fund, as lender, under that certain Credit Agreement, dated as of June 9, 2016,

and in their capacities as lender and agent under the debtor-in-possession financing facility, on

such assets that are subject to their respective liens in their respective priorities.

                            Sale Hearing and Sale Objection Deadline

         13.    If more than one Qualified Bid is received for the Purchased Assets and the

 Auction is held, the Sale Hearing shall be held before this Court on January [10], 2019

 at     _.m. (Eastern Time). At the Sale Hearing, the Debtors will seek entry of the Sale

 Order. The Debtors may (after consultation with the Consultation Parties or, if the Auction is

 held, the Successful Bidder and the Consultation Parties) seek an adjournment of the Sale

 Hearing as the Debtors deem appropriate in the exercise of their reasonable business judgment.

         14.    The Successful Bidder (which may be the Stalking Horse Bidder) shall appear at

 the Sale Hearing and be prepared, if necessary, to have a representative(s) testify in support of

 the Successful Bid and the Successful Bidder’s ability to close in a timely manner and provide




                                                   10
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 37 of 92



 adequate assurance of its future performance under any and all executory contracts and

 unexpired leases to be assumed and assigned as part of the proposed Sale Transaction.

         15.   Objections to the Sale Transaction and entry of the Sale Order (other than

objections to the provision of adequate assurance of future performance by a Successful Bidder

other than the Stalking Horse Bidder) (each, a “Sale Objection”) must: (i) be in writing and

specify the nature of such objection; (ii) comply with the Bankruptcy Rules and the Local

Rules; and (iii) be filed with this Court and served on (a) counsel to the Debtors, Wilmer Cutler

Pickering Hale and Dorr LLP; 7 World Trade Center, 250 Greenwich Street, New York, New

York 10007 (Attn: Andrew N. Goldman and Benjamin W. Loveland), (b) counsel to the official

committee of unsecured creditors appointed in these chapter 11 cases, if any, and (c) counsel

to the Stalking Horse Bidder, Manatt, Phelps & Phillips, LLP, 1050 Connecticut Ave., NW,

Suite 600, Washington, DC 20036 (Attn: Douglas C. Boggs, Esq. and Alan M. Noskow, Esq.),

(d) counsel the Prepetition Secured Parties, Troutman Sanders LLP, 875 Third Avenue, New

York, NY 10022 (Attn: Brett D. Goodman) and Troutman Sanders LLP, 600 Peachtree Street,

NE, Suite 3000, Atlanta, Georgia (Attn: Harris Winsberg and Matthew Roberts) (collectively,

the “Objection Notice Parties”) by January 3, 2019 at 4:00 p.m. (Eastern Time). All Sale

Objections will be heard by this Court at the Sale Hearing.

         16.   The failure of any objecting person or entity to timely file and serve a Sale

Objection shall be a bar to the assertion, at the Sale Hearing or thereafter, of any objection to

the Sale Motion, or to the consummation and performance of the Sale Transaction contemplated

by the Stalking Horse APA or, if the Auction is held, any purchase agreement with the

Successful Bidder, free and clear of all liens, claims, and interests pursuant to section 363(f) of

the Bankruptcy Code.


                                                 11
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 38 of 92



                            Assumption and Assignment Procedures

       17.     The Assumption and Assignment Procedures are reasonable and appropriate

under the circumstances, fair to all non-Debtor parties, comply in all respects with the

Bankruptcy Code, and are approved.

        18.    As soon as practicable, but not later than one (1) day after the entry of this

 Order, the Debtors shall file with this Court and serve by first class mail on each non-Debtor

 party to the Assumed Contracts the Notice of Assumption and Assignment, substantially in

 the form attached hereto as Exhibit 3, which shall: (i) provide a description of each such

 Assumed Contract, (ii) state the amount, if any, that the Debtors believe are necessary to cure,

 or compensate the non-Debtor party for, any and all defaults under such Assumed Contract

 pursuant to section 365 of the Bankruptcy Code (the “Cure Costs”); (iii) notify the non-

 Debtor party that such party’s contract or lease may be assumed and assigned to a purchaser of

 the Purchased Assets; (iv) state the date of the Sale Hearing and that any unresolved objections

 to any Cure Costs or to assumption and assignment will be heard at the Sale Hearing or such

 later date as the Debtors and the Successful Bidder (which may be the Stalking Horse Bidder),

 may, in consultation with the Consultation Parties, determine, in accordance with this Order;

 and (v) state the appropriate deadline by which the non-Debtor party must file an objection to

 the Cure Costs or assumption and assignment of the Assumed Contracts. Upon service of the

 Notice of Assumption and Assignment, all non-Debtor parties to the Assumed Contracts shall

 receive or be deemed to have received good and sufficient notice of the Cure Costs for, and

 the proposed assumption and assignment of, the Assumed Contracts. As soon as practicable,

 but not later than one (1) day after the entry of this Order, the Debtors shall also post a copy of




                                                 12
18-13584-shl       Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 39 of 92



 the Notice of Assumption and Assignment on the website for these chapter 11 cases

 maintained by the Debtors’ claims and noticing agent.

            19.   The Notice of Assumption and Assignment is hereby approved. It is reasonably

 calculated to provide sufficient notice to the non-Debtor parties to the Assumed Contracts of

 the Debtors’ intent to assume and assign some or all of the Assumed Contracts in connection

 with the Sale Transaction and constitutes adequate notice thereof.

            20.   All Objections to any proposed Cure Costs (each, a “Cure Objection”) and to the

 provision of adequate assurance of future performance (each, an “Adequate Assurance

 Objection”) must: (i) be in writing; (ii) comply with the Bankruptcy Rules and the Local

 Rules; (iii) with respect to a Cure Objection, state with specificity what Cure Costs the objecting

 party believes are required; and (iv) be filed with this Court and served on the Objection Notice

 Parties.

          21.     Any Cure Objection or Adequate Assurance Objection in respect of an Assumed

Contract must be filed and served by January 3, 2019 at 4:00 p.m. (Eastern Time); provided

that if a Successful Bidder other than the Stalking Horse Bidder prevails at the Auction, then (i)

the deadline to file and serve an Adequate Assurance Objection in respect of an Assumed

Contract shall be extended so that any such objection may be raised at or before the Sale Hearing

and (ii) as soon as possible after the conclusion of the Auction, but not later than one (1) day, the

Debtors shall file with the Court a notice that identifies the Successful Bidder and provides

notice that the Debtors will seek to assume and assign the Assumed Contracts to the Successful

Bidder.

          22.     If a timely Cure Objection or Adequate Assurance Objection is received and such

objection cannot otherwise be resolved by the parties, such objection shall be heard at the Sale


                                                  13
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 40 of 92



Hearing or such later date as the Debtors and the Successful Bidder, may, in consultation with

the Consultation Parties, determine.

       23.     To the extent the Debtors identify, at any time after the Notice of Assumption

and Assignment is served, additional Assumed Contracts to be assumed and assigned to the

Stalking Horse Bidder or, if the Auction is held, the Successful Bidder, the Debtors shall file

with this Court and serve by first class mail on the non-Debtor party to such Assumed Contract

a supplemental Notice of Assumption and Assignment (each, a “Supplemental Notice of

Assumption and Assignment,” the form of which shall be identical to the form of Notice of

Assumption and Assignment); provided that a Supplemental Notice of Assumption and

Assignment shall be served at least ten (10) days prior to any scheduled closing of the Sale

Transaction. Any related Cure Objection or Adequate Assurance Objection must be filed and

served within seven (7) days after service of the Supplemental Notice of Assumption and

Assignment. If such a Cure Objection or Adequate Assurance Objection is timely received and

cannot otherwise be resolved by the parties, the Debtors may, in their discretion (after

consultation with the Consultation Parties and the Successful Bidder), schedule an emergency

hearing to hear such objection prior to any scheduled closing of the Sale Transaction.

       24.     If no timely Cure Objection is filed and served in respect of an Assumed

Contract, the Cure Cost identified on the Notice of Assumption and Assignment or a

Supplemental Notice of Assumption and Assignment, as applicable, will be the only amount

necessary under section 365(b) of the Bankruptcy Code to cure all defaults under such

Assumed Contract. Any party failing to timely file a Cure Objection shall be forever barred

from objecting to the Cure Costs and from asserting any additional cure or other amounts

against the Debtors, their estates, the Stalking Horse Bidder or, if the Auction is held, the


                                                 14
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 41 of 92



Successful Bidder. If no timely Adequate Assurance Objection is filed and served with respect

to a Contract, the Stalking Horse Bidder or, if the Auction is held, the Successful Bidder, will

be deemed to have provided adequate assurance of future performance for such Assumed

Contract in accordance with section 365(f)(2)(B) of the Bankruptcy Code. If no timely Cure

Objection or Adequate Protection Objection is filed and served with respect to an Assumed

Contract, the non-Debtor party to such Contract shall be deemed to have consented to the

assumption and assignment of the Assumed Contract to the Stalking Horse Bidder or, if the

Auction is held, the Successful Bidder.

       25.     The Debtors’ assumption and assignment of the Assumed Contracts to the

Successful Bidder is subject to approval of this Court and the consummation of the Sale

Transaction. Accordingly, absent the closing of such sale, the Assumed Contracts shall not be

deemed assumed or assigned, and shall in all respects be subject to further administration under

the Bankruptcy Code.

       26.     The inclusion of a contract or other document or Cure Cost on the Notice of

Assumption and Assignment or any Supplemental Notice of Assumption and Assignment shall

not constitute or be deemed a determination or admission by the Debtors, the Stalking Horse

Bidder, or any other party in interest that such contract or other document is an executory

contract or unexpired lease within the meaning of the Bankruptcy Code or that the stated Cure

Cost is due (all rights with respect thereto being expressly reserved). The Debtors reserve all of

their rights, claims, defenses, and causes of action with respect to each contract or other

document listed on the Notice of Assumption and Assignment or any Supplemental Notice of

Assumption and Assignment. The Debtors’ inclusion of an executory contract or unexpired

lease on the Notice of Assumption and Assignment or any Supplemental Notice of Assumption


                                                 15
18-13584-shl    Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                            Pg 42 of 92



and Assignment shall not be a guarantee that such executory contract or unexpired lease

ultimately will be assumed or assumed and assigned.

       27.     The Debtors shall provide written notice to the parties to all Assumed Contracts

that are ultimately assumed and assigned to the Successful Bidder of such assumption and

assignment and the identity of the Successful Bidder.

                           Stalking Horse APA and Bid Protections

       28.     The form of Stalking Horse APA is hereby approved. All of the Debtors’ pre-

closing obligations under the Stalking Horse APA are authorized as set forth herein; provided

that, for the avoidance of doubt, consummation of the Sale Transaction contemplated by the

Stalking Horse APA shall be subject to entry of the Sale Order and the satisfaction or waiver of

the other conditions to closing on the terms set forth in the Stalking Horse APA.

       29.     The Bid Protections are approved in their entirety, including, without limitation,

the Breakup Fee and Expense Reimbursement payable in accordance with, and subject to the

terms of, the Stalking Horse APA, which Breakup Fee shall be in the amount of $450,000, and

which Expense Reimbursement shall be the Stalking Horse Bidder’s reasonable and documented

expenses up to a maximum amount of $250,000. Except as expressly provided for herein, no

other termination payments are authorized or permitted under this Order.

       30.     The Debtors are authorized and directed to pay the Breakup Fee and Expense

Reimbursement, to the extent payable under the Stalking Horse APA, without further order of

this Court. The Breakup Fee and Expense Reimbursement, to the extent payable under the

Stalking Horse APA, shall be paid from the proceeds of any sale actually paid in cash by a

Successful Bidder only after a closing in the event that the Bankruptcy Court enters an order

approving an offer to purchase any Purchased Assets submitted by a party other than the Stalking


                                                16
18-13584-shl     Doc 17     Filed 11/19/18      Entered 11/19/18 16:29:10         Main Document
                                              Pg 43 of 92



Horse Bidder. For the avoidance of doubt, the Breakup Fee and Expense Reimbursement do not

apply with respect to any Other Assets Bid that does not include any of the Purchased Assets

proposed to be acquired by the Stalking Horse Bidder.

                                          General Provisions

       31.     All persons or entities (whether or not Qualified Bidders) that participate in the

bidding process shall be deemed to have knowingly and voluntarily (i) consented to the entry of

a final order by this Court in connection with the Sale Motion to the extent that it is later

determined that this Court, absent consent of the parties, cannot enter final orders or judgments

in connection herewith consistent with Article III of the United States Constitution and (ii)

waived any right to jury trial in connection with any disputes relating to the any of the foregoing

matters. Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d), 7062,

9014, or any applicable provisions of the Local Rules or otherwise, the terms and conditions of

this Order shall be immediately effective and enforceable upon its entry, and no automatic stay

of execution shall apply to this order.

       32.     The requirements set forth in Local Rules 6004-1, 9006-1, and 9013-1 are hereby

satisfied or waived.

       33.     This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.



Dated: _____________, 2018
       New York, New York


                                               UNITED STATES BANKRUPTCY JUDGE




                                                 17
18-13584-shl   Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10   Main Document
                                         Pg 44 of 92


                                         Exhibit 1

                                 (Bidding Procedures)
    18-13584-shl        Doc 17      Filed 11/19/18       Entered 11/19/18 16:29:10              Main Document
                                                       Pg 45 of 92


                                            BIDDING PROCEDURES

                                                       Overview

        On November 19, 2018, Collective, Inc. (“Collective”) and its affiliate, CME Co-Op, LLC
(“CME”), as debtors and debtors in possession (collectively, the “Debtors”), filed voluntary
petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”).

         The Debtors are seeking to sell for the highest or best consideration, in one or more
transactions, all or substantially all of their assets (the “Sale Transaction”). On [•], the Bankruptcy
Court entered an order [Docket No. [•]], which, among other things, authorized the Debtors to
solicit bids and approved these procedures (the “Bidding Procedures”) for the consideration of the
highest or otherwise best consideration for all or substantially all of the Debtors’ assets, on the
terms and conditions set forth herein.

        Zeta Global Holdings Corp. (“Zeta” or the “Stalking Horse Bidder”) submitted a stalking
horse bid (the “Stalking Horse Bid”) pursuant to that certain Asset Purchase Agreement (together
with the exhibits thereto, and as may be amended, modified, or supplemented from time to time in
accordance with the terms thereof, the “Stalking Horse APA”), 1 dated as of November 19, 2018.
The Stalking Horse APA contemplates, pursuant to the terms and subject to the conditions
contained therein, the sale of substantially all of Collective’s assets (the “Purchased Assets”) to the
Stalking Horse Bidder in consideration of (a) 1,150,307 shares of Series F-2 Preferred Stock of
Zeta, with a deemed aggregate value of $15,000,000, (b) payment in cash of cure costs with respect
to executory contracts and unexpired leases to be assumed by the Stalking Horse Bidder, and (c) the
assumption of the Assumed Liabilities (as defined in the Stalking Horse APA). The Stalking Horse
Bid is subject to higher or better offers submitted in accordance with the terms and conditions of
these Bidding Procedures.

        The Stalking Horse Bid does not contemplate the purchase of certain of the Debtors’ assets,
including certain assets related to Collective’s legacy managed services business, certain contracts,
or equity in the Debtors’ foreign subsidiaries (the “Other Assets”). It is possible that a competing
bidder may wish to submit a bid for the Other Assets, whether in combination with or separate from
a bid for all or substantially all of the Purchased Assets (any such bid, an “Other Assets Bid”).
Any Other Assets Bid, and any bidder submitting such a bid, must comply with these Bidding
Procedures, as applicable to such Other Assets and the consideration being offered in such Other
Assets Bid; provided that, recognizing such differences between an Other Assets Bid and a bid for
only the Purchased Assets, such Other Assets Bid should otherwise be in substantial conformance
with these Bidding Procedures. In these Bidding Procedures, as applied to any Other Assets Bid,
references to the Purchased Assets shall be interpreted to include the assets applicable to such bid.
The procedures set forth herein with respect to the Auction and Sale Hearing shall apply to any
Other Assets Bids, with such modifications as are necessary to take into account the nature of and
circumstances presented by any such Other Asset Bids received.


1
    Capitalized terms used but not defined herein shall have the meanings given to them in the Stalking Horse APA.
 18-13584-shl         Doc 17       Filed 11/19/18        Entered 11/19/18 16:29:10                Main Document
                                                       Pg 46 of 92


         These Bidding Procedures describe, among other things, (i) the manner in which
prospective bidders in respect of the Purchased Assets may gain or continue to have access to due
diligence materials concerning the Purchased Assets, (ii) the procedures for bidders to submit bids
for the Purchased Assets, (iii) the manner in which bidders and bids become Qualified Bidders and
Qualified Bids (each as defined below), (iv) the negotiation of bids received, (v) the conduct of any
auction with respect to the Purchased Assets (the “Auction”), (vi) the ultimate selection of the
Successful Bidder (as defined below), and (vii) approval of the sale of the Purchased Assets to the
Successful Bidder at a hearing before the Bankruptcy Court.

                                          Summary of Important Dates

 January 3, 2019                         Deadline to Submit Bids
 at 5:00 p.m. (ET)
 January 3, 2019                         Deadline to Object to Sale Transaction / Deadline to Object to
 at 4:00 p.m. (ET)                       Assumption and Assignment of Assumed Contracts to the
                                         Stalking Horse Bidder, Including Proposed Cure Costs 2
 January 8, 2019                         Auction, if necessary
 at 10:00 a.m. (ET)
 January 9, 2019                         Deadline for Debtors to File Notice of Successful Bidder and
                                         Back-Up Bidder
 January [10], 2019                      Sale Hearing / Deadline to File Adequate Assurance
 at [ ] a.m. (ET)                        Objections for Successful Bidder other than the Stalking
                                         Horse Bidder

                                              Access to Due Diligence

        Any prospective bidder that wishes to conduct due diligence with respect to a potential bid
for the Purchased Assets should contact the Debtors’ advisors, Oaklins DeSilva & Phillips LLP,
before the Bid Deadline (defined below) in writing, expressing interest in the Purchased Assets to
Kerry Hatch (k.hatch@dp.oaklins.com). To be granted access to all material information related to
the Purchased Assets, a prospective bidder must submit to the Debtors or their advisors:

     1. an executed confidentiality agreement in form and substance reasonably satisfactory to the
        Debtors (unless such party is already a party to an existing confidentiality agreement with
        the Debtors that is acceptable to the Debtors for this due diligence process, in which case
        such agreement shall govern, and such party must provide a statement extending the term of
        such agreement until January 17, 2019); and

     2. sufficient information, as reasonably determined by the Debtors, to allow the Debtors, in
        consultation with the Consultation Parties, to determine that the prospective bidder has the
        financial wherewithal to close a sale for the Purchased Assets.



2
  This objection deadline applies to all objections to the sale of the Purchased Assets and the Other Assets, with the
exception of objections related to adequate assurance of future performance by a Successful Bidder other than the
Stalking Horse Bidder.
                                                             2
 18-13584-shl      Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10          Main Document
                                               Pg 47 of 92


       A prospective bidder that meets the above requirements to the satisfaction of the Debtors, in
consultation with the Consultation Parties, shall be a “Potential Bidder.” As soon as practicable,
the Debtors will provide such Potential Bidder access to the diligence materials; provided that such
access may be terminated by the Debtors in their discretion at any time for any reason whatsoever,
including that a Potential Bidder does not become a “Qualified Bidder” (as defined below) or these
Bidding Procedures are terminated.

         Neither the Debtors nor any of their representatives shall be obligated to furnish any
information of any kind whatsoever relating to the Purchased Assets to any person or entity who (i)
is not a Potential Bidder, or (ii) in the case of competitively sensitive information, is a competitor of
the Debtors.

       The Debtors make no representation or warranty as to the information to be provided through
this due diligence process or otherwise, except to the extent set forth in any definitive agreement
with any Successful Bidder executed and delivered by the Debtors.

                                 Bidding and Auction Procedures

Bid Deadline and Requirements

        Any Potential Bidder that wishes to participate in the bidding process for the Purchased
Assets must, no later than January 3, 2019 at 5:00 p.m. (ET) (the “Bid Deadline”) deliver
electronic copies of its bid to the Debtors, through their counsel Wilmer Cutler Pickering Hale and
Dorr LLP, Attn: Andrew Goldman and Benjamin Loveland (andrew.goldman@wilmerhale.com;
benjamin.loveland@wilmerhale.com). Counsel to the Debtors shall promptly inform the
Consultation Parties of all bids received and shall provide copies of all such bids to counsel to each
of the Consultation Parties.

        A bid is a signed document from a Potential Bidder received by the Bid Deadline that
identifies the purchaser by its legal name (including any equity holders or other financial backers,
if the Potential Bidder is an entity formed for the purpose of submitting bids or consummating a
Sale Transaction), and any other party that will be participating in connection with the bid or the
Sale Transaction, and includes, at a minimum, the following (a “Bid”):

   1. Finalized Agreement. In both PDF and MS-WORD format, an executed copy of an asset
      purchase agreement (the “APA”) and a copy of same that has been marked against the
      Stalking Horse APA.

   2. Same or Better Terms. A statement that the applicable Potential Bidder offers to purchase
      the Purchased Assets, pursuant to a sale transaction that is no less favorable to the Debtors’
      estates, as the Debtors may reasonably determine, than the transactions contemplated in the
      Stalking Horse APA.

   3. Designation of Contracts and Leases. Each Bid must identify with particularity each and
      every executory contract and unexpired lease, the assumption and assignment of which is a
      condition to closing the Sale Transaction (subject to amendment provisions in the APA that
      are substantially identical to those contained in the Stalking Horse APA).

                                                    3
18-13584-shl      Doc 17    Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                             Pg 48 of 92


   4. Unconditional Offer. A statement that the Bid is formal, binding, and unconditional (except
      for those conditions expressly set forth in the APA) and is not subject to any due diligence
      or financing contingency and is irrevocable until the earlier of the first business day
      following the closing of the proposed Sale Transaction or January 17, 2019 (the “Outside
      Date”), except as otherwise provided in these Bidding Procedures.

   5. Form of Consideration. A statement of the consideration and value of the consideration of
      the Bid, provided that any Bid that includes a non-cash component shall also include (a) a
      cash component sufficient to pay all cure amounts under all executory contracts or
      unexpired leases proposed to be assumed and assigned to the purchaser pursuant to the
      APA, (b) a cash component sufficient to pay the Bid Protections (as defined in the Stalking
      Horse APA), and (c) a detailed analysis of the value of the non-cash component of the Bid
      and back-up documentation to support such value.

   6. Purchase Price; Minimum Bid. Each Bid submitted must (a) be a Bid for all or a
      substantial portion of the Purchased Assets, (b) exceed the value of the consideration
      provided by the Stalking Horse Bid by the Minimum Overbid Amount (defined below)
      plus the amount of the Bid Protections, and (c) propose an alternative transaction that
      provides substantially similar or better terms than the Stalking Horse Bid and can be
      consummated in the same timeframe as will be the Stalking Horse Bid.

   7. Proof of Financial Ability to Perform. Each Bid must contain such financial and other
      information that allows the Debtors, after consultation with the Consultation Parties, to
      make a reasonable determination as to the Potential Bidder’s financial and other
      capabilities to consummate the Sale Transaction, including, without limitation, such
      financial and other information setting forth adequate assurance of future performance in
      satisfaction of the requirements under section 365(f)(2)(B) and, if applicable, section
      365(b)(3) of the Bankruptcy Code, and the Potential Bidder’s willingness to perform under
      any contracts that are assumed and assigned to such party. Without limiting the foregoing,
      such information must include current financial statements or similar financial information
      certified to be true and correct as of the date thereof, proof of financing commitments, if
      needed to close the transaction, contact information for verification of such information,
      including any financing sources, and any other information reasonably requested by the
      Debtors necessary to demonstrate that such Potential Bidder has the ability to close the Sale
      Transaction.

   8. No Entitlement to Expense Reimbursement or Other Amounts. A statement that the Bid
      does not entitle the Potential Bidder to any breakup fee, termination fee, expense
      reimbursement, or similar type of payment or reimbursement and a waiver of any
      substantial contribution administrative expense claim under section 503(b) of the
      Bankruptcy Code related to bidding for the Purchased Assets.

        A Potential Bidder must also accompany its Bid with: (a) a Deposit (as defined below); (b)
the contact information of the specific person(s) whom the Debtors or their advisors should contact
in the event that the Debtors have any questions or wish to discuss the Bid submitted by the
Potential Bidder; (c) a copy of a board resolution or similar document demonstrating the authority
of the Potential Bidder to make a binding and irrevocable bid on the terms proposed and to
                                                   4
    18-13584-shl      Doc 17      Filed 11/19/18        Entered 11/19/18 16:29:10               Main Document
                                                      Pg 49 of 92


consummate the transaction contemplated by the APA; and (d) disclosure of any connections or
agreements with the Debtors, any other known Potential Bidder, and/or any officer, director or
direct or indirect equity security holder of the Debtors.

Deposit

        Each Potential Bidder submitting a Bid must, by the Bid Deadline, make a good faith
deposit in an amount not less than Twenty-Five Thousand U.S. Dollars ($25,000) (the “Deposit”)
in the form of a cashier’s check or wire transfer into an escrow account (the “Segregated
Account”) that shall be opened or made available by the Debtors for this purpose.

    Review of Bids; Designation of Qualified Bids

         If a Potential Bidder delivers all of the materials described above, (including the Deposit)
by the Bid Deadline, the Debtors, in their reasonable business judgment, in consultation with the
Consultation Parties, will determine whether the Potential Bidder (i) has demonstrated the
financial ability to consummate the purchase of the Purchased Assets, (ii) is reasonably likely to be
able to and willing to consummate the contemplated transactions, and (iii) has otherwise satisfied
all of the bidding requirements described above. If so, the Debtors shall designate the Potential
Bidder as a “Qualified Bidder” and such bid as a “Qualified Bid.” The Debtors shall promptly
notify all Qualified Bidders that their Bids have been deemed Qualified Bids. 3

         The Stalking Horse Bidder is a Qualified Bidder and the Stalking Horse Bid is a Qualified
Bid.

        The Prepetition Secured Parties and the Postpetition Secured Parties have a right to credit
bid up to the entire outstanding amount of their claims, subject to section 365(k) of the Bankruptcy
Code. 4 Should they decide to credit bid, the Prepetition Secured Parties and the Postpetition
Secured Parties are Qualified Bidders and any such credit bid will be considered a Qualified Bid to
the extent such bid is received by the Bid Deadline, complies with the requirements set forth in
these Bidding Procedures, complies with section 363(k) of the Bankruptcy Code, and includes a
cash component sufficient to pay, and earmarked exclusively for payment of, all obligations
secured by senior liens on the Purchased Assets, all cure amounts under all executory contracts and
unexpired leases proposed to be assumed and assigned to the purchaser pursuant to the APA, and
the Bid Protections. The Prepetition Secured Parties and the Postpetition Secured Parties shall not
be required to make any Deposit in connection with any Bid.

        The Debtors reserve the right to work with any Potential Bidder in advance of the Auction
to cure any deficiencies in a Bid that is not initially deemed a Qualified Bid. To the extent the
APAs submitted by Qualified Bidders differ in any material respect, the Debtors, in consultation
with the Consultation Parties, may assign relative values to such differences, taking into account
the relative burdens and benefits resulting from such differences, and shall afford a Qualified

3
  The Debtors reserve the right to designate Other Asset Bids as Qualified Bids in their discretion on the basis of what
assets are applicable to the Other Assets Bid and on what terms the purchase of such purchased assets is proposed.
4
  The “Prepetition Secured Parties” and the “Postpetition Secured Parties” are RCP Advisors 2, LLC, as successor-in-
interest to Columbia Partners, L.L.C., Investment Management, as investment manager, and National Electrical Benefit
Fund, as lender.
                                                           5
18-13584-shl      Doc 17      Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                               Pg 50 of 92


Bidder the opportunity to further modify such APA to reduce or eliminate any deduction in value
assigned to such APA.

        The term “Consultation Parties” as used in these Bidding Procedures shall mean (i) any
official committee of unsecured creditors appointed in the Debtors’ chapter 11 cases, if any, (ii)
the Prepetition Secured Parties and the Postpetition Secured Parties, and (iii) the Stalking Horse
Bidder.

        The Debtors shall use their reasonable best efforts to consult and confer with the
Consultation Party in respect of all material aspects of the bidding and Auction process in order to
maximize value for all parties in interest. For the avoidance of doubt, however, the consultation
rights provided to the Consultation Parties by these Bidding Procedures shall not limit the Debtors’
discretion in any way and shall not include the right to veto any decision made by the Debtors in
the exercise of their business judgment.

        The Debtors may not modify the consultation or consent rights of any of the Consultation
Parties set forth herein without the consent of such affected party; provided, however, that the
Debtors may, in the exercise of their business judgment, take such steps as are necessary to ensure
a competitive and transparent bidding and Auction process, including, but not limited to, limiting
(but not eliminating) the consultation rights of a Consultation Party that is or becomes a Qualified
Bidder.

Failure to Receive More Qualified Bids

       If no Qualified Bid other than the one submitted by the Stalking Horse Bidder is received by
the Bid Deadline, the Debtors will not conduct an Auction, and shall file and serve, by January 4,
2019 at 4:00 p.m. (ET), a notice indicating that the Auction has been cancelled and that the Stalking
Horse Bidder is the Successful Bidder.

Sale Hearing and Sale Order

        At a hearing before the Bankruptcy Court (the “Sale Hearing”), the Debtors will seek the
entry of an order authorizing and approving, among other things, the applicable sale transaction (the
“Sale Order”). The Sale Order shall authorize and approve the applicable sale transaction:

       1. if no other Qualified Bid is received by the Debtors by the Bid Deadline, to the Stalking
Horse Bidder pursuant to the terms and conditions set forth in the Stalking Horse APA; or

      2. if the Auction is held, to the Successful Bidder or, if the Successful Bid is not timely
consummated, to the Back-Up Bidder.

        In the Debtors’ discretion (after consultation with the Consultation Parties or, if the Auction
is held, the Successful Bidder and the Consultation Parties), the Sale Hearing may be adjourned or
rescheduled without notice or with limited and shortened notice to parties, including by (i) an
announcement of such adjournment at the Sale Hearing or at the Auction or (ii) the filing of a notice
of adjournment with the Bankruptcy Court prior to the commencement of the Sale Hearing.


                                                   6
    18-13584-shl      Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10                Main Document
                                                      Pg 51 of 92


Auction 5

        If the Debtors receive at least two (2) Qualified Bids prior to the Bid Deadline, then the
Debtors shall notify each Qualified Bidder that the Debtors intend to conduct an Auction to
consider all Qualified Bids, subject to reasonable rules and regulations as may be established by
the Debtors, in consultation with the Consultation Parties. The Auction to determine the successful
bidder for the Purchased Assets shall be held on January 8, 2019 at 10:00 a.m. (Eastern Time) at
the officers of Wilmer Cutler Pickering Hale and Dorr LLP, 7 World Trade Center, 250 Greenwich
Street, New York, NY 10007. Each Qualified Bidder shall be required to confirm, both before and
after the Auction, that it has not engaged in any collusion with respect to the submission of any
bid, the bidding, or the Auction. Except as expressly provided herein, the Auction will be
conducted openly and will be transcribed. All creditors of the Debtors and representatives of the
Office of the United States Trustee for the Southern District of New York are permitted to attend
the Auction provided that they give one (1) business day’s advance written notice to Debtors’
counsel by email to Wilmer Cutler Pickering Hale and Dorr LLP, Attn: Andrew Goldman and
Benjamin Loveland (andrew.goldman@wilmerhale.com; benjamin.loveland@wilmerhale.com).

         At the commencement of the Auction, and following the processes described in these
Bidding Procedures, the Debtors shall identify the bid that they have determined to be the highest
and best offer (the “Baseline Bid”) and shall permit the Qualified Bidders to submit higher and
better bids. Bidding will start at the purchase price and terms proposed in the Baseline Bid, and
will proceed thereafter in minimum increments of at least $100,000 (a “Minimum Overbid
Amount”). The Debtors reserve the right to and may, after consultation with the Consultation
Parties, increase or decrease the Minimum Overbid Amount at any time during the Auction. The
Stalking Horse Bidder is authorized to increase its bid at the Auction, including with cash, cash
equivalents, or other forms of consideration. The Stalking Horse Bidder will also be entitled to a
“credit” in the amount of the Breakup Fee plus the Expense Reimbursement to be counted towards
its bid such that the cash, and other consideration proposed by the Stalking Horse Bidder, plus the
Breakup Fee and Expense Reimbursement “credit,” must exceed the most recent bid by at least the
Minimum Overbid Amount. The Debtors, in consultation with the Consultation Parties, shall
conduct the Auction in such a manner as to provide the Qualified Bidders a full, fair, and equal
opportunity to participate.

        In evaluating a Qualified Bid submitted at the Auction, the Debtors may consider, among
other things and without limitation, the amount of cash to be paid or delivered, the speed and
certainty of consummating a transaction, the effect on employees and creditors of the Debtors, and
any other relevant factor. Prior to the conclusion of the Auction, the Debtors, after consultation
with the Consultation Parties, shall announce on the record that they have determined in their
business judgment that they have received the highest or otherwise best Qualified Bid, and the
Qualified Bidder that had submitted such Qualified Bid (the “Successful Bid”) shall be declared
the winning bidder (the “Successful Bidder”). The Debtors, after consultation with the
Consultation Parties, shall also identify the Qualified Bidder that submitted the next highest or
otherwise best Qualified Bid (the “Back-Up Bid”), and such bidder shall be declared the “Back-

5
 In the event the Debtors receive one or more Other Assets Bids, the Debtors reserve the right to modify the Auction
procedures described herein to facilitate competing bids with the respect to the assets applicable to such Other Assets
Bids.
                                                            7
18-13584-shl      Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                              Pg 52 of 92


Up Bidder.” The Back-Up Bid shall remain open and irrevocable until the earliest to occur of (i)
the Outside Date, (ii) consummation of the transaction with the Successful Bidder, and (iii) the
release of such bid by the Debtors in writing (such date, the “Back-Up Bid Expiration Date”). If
a transaction with the Successful Bidder is terminated prior to the Back-Up Bid Expiration Date,
the Back-Up Bidder shall be deemed the Successful Bidder and shall be obligated to consummate
the Back-Up Bid as if it were the Successful Bid.

        All Qualified Bidders at the Auction shall be deemed to have consented to the exclusive
core jurisdiction of the Bankruptcy Court and to have waived any right to a jury trial in connection
with any disputes relating to the Auction or the Purchased Assets. If a secured creditor (including
the Prepetition Secured Parties or Postpetition Secured Parties) is declared a Successful Bidder,
such Successful Bidder shall pay cash in the amount of such bid, less any amount of the secured
creditor’s permitted credit bid.

Post-Auction Process

         By 10:00 a.m. the day after the Auction, the Successful Bidder shall submit to the Debtors
fully executed revised documentation memorializing the terms of the Successful Bid. The Debtors
shall file (and post to the website of the Debtors’ claims agent) a notice announcing the results of
the Auction and the identity of the Successful Bidder and the Back-Up Bidder on the Court’s
docket as soon as practicable after conclusion of the Auction, but in any event not later than Noon
(ET) the next business day after the conclusion of the Auction.

        Within seven (7) business days after the Auction, the Debtors shall return the Deposit of
any bidder, together with any interest accrued thereon, who is not declared the Successful Bidder
or Back-Up Bidder. Within five (5) business days after the Back-Up Bid Expiration Date, the
Debtors shall return the Deposit of such Back-Up Bidder, together with any interest accrued
thereon. Upon the authorized return of any such deposit, the bid of such Potential Bidder or
Qualified Bidder shall be deemed revoked and no longer enforceable. The Deposit of the
Successful Bidder other than the Stalking Horse Bidder shall be applied against the cash purchase
price of such bidder’s Successful Bid upon the consummation of the Sale Transaction. The
Deposit of the Stalking Horse Bidder shall be treated in accordance with the terms of the Stalking
Horse APA.

       In addition to the foregoing, the deposit of a Qualified Bidder will be forfeited to the
Debtors if (i) the Qualified Bidder attempts to modify, or withdraw its Qualified Bid, except as
permitted herein, during the time the Qualified Bid remains binding and irrevocable or (ii) the
Qualified Bidder is selected as the Successful Bidder and fails to enter into the required definitive
documentation or to consummate the Sale Transaction.

                                    Modification of Procedures

        The Debtors reserve the right, in their discretion and subject to the exercise of their
business judgment, after consultation with the Consultation Parties, to modify or terminate these
Bidding Procedures (including to take into account the nature and circumstances of any Other
Assets Bid), to waive terms and conditions set forth herein, to extend any of the deadlines or other
dates set forth herein, to adjourn the Auction and/or Sale Hearing, and/or, subject to the terms of
                                                   8
18-13584-shl      Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                              Pg 53 of 92


the Stalking Horse APA, to terminate discussions with any and all prospective bidders (except for
the Stalking Horse Bidder) at any time and without specifying the reasons therefor, in each case
without further notice but in each case to the extent not materially inconsistent with these Bidding
Procedures and/or the Bidding Procedures Order.




                                                  9
18-13584-shl   Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10   Main Document
                                         Pg 54 of 92


                                         Exhibit 2

                                    (Sale Notice)
18-13584-shl        Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                    Pg 55 of 92


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
    In re:                                                 )    Chapter 11
                                                           )
    COLLECTIVE, INC., et al.,                              )    Case No. 18-_____ (___)
                                                           )
                                     Debtors. 1            )    (Joint Administration Requested)
                                                           )
                                                           )

                     NOTICE OF SALE OF SUBSTANTIALLY ALL ASSETS

    Collective, Inc. (“Collective”) and its affiliate, as debtors and debtors in possession in the above-
    captioned chapter 11 cases (collectively, the “Debtors”) are seeking to sell or assign
    substantially all of their assets (the “Purchased Assets”) pursuant to a motion, dated November
    19, 2018 (ECF No.[ ]) (the “Sale Motion”).

    A party has already submitted a binding bid (the “Bid”) for the Purchased Assets, as set forth in
    a certain asset purchase agreement (the “Asset Purchase Agreement”). The Bid remains subject
    to higher and/or better offers.

    By order, dated [ ], 2018 (ECF No. __) (the “Bidding Procedures Order”), 2 the Bankruptcy
    Court approved certain “Bidding Procedures” that govern the sale of the Purchased Assets to
    the highest or best bidder. The Bidding Procedures also afford bidders the opportunity to bid
    for assets that are not included in the Asset Purchase Agreement, including certain assets related
    to Collective’s legacy managed services business, certain contracts, and equity in the Debtors’
    foreign subsidiaries (the “Other Assets”).

    The Debtors have requested the Bankruptcy Court enter an order (the “Sale Order”), which
    provides, among other things, for the sale of the Purchased Assets (and the Other Assets) free
    and clear of liens, claims, and other interests, to the extent permissible by law, and the
    assumption by the successful bidder of certain liabilities. A separate notice will be provided to
    counterparties to executory contracts and unexpired leases with the Debtors that may be
    assumed and assigned.

    Copies of the Asset Purchase Agreement, the Bidding Procedures Order, the Bidding
    Procedures, and the proposed Sale Order are available upon request to the Debtors’ noticing
    agent, Epiq Corporate Restructuring, LLC, at (212) 225-9200, and are available for download
    at http://dm.epiq11.com/visto.



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Collective, Inc. (2024) and CME Co-Op, LLC (N/A). The location of Debtors’
corporate headquarters and the Debtors’ service address is: 72 Madison Ave, 3rd Floor, New York, NY 10016.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Bidding Procedures Order or the Sale Motion.
18-13584-shl   Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                           Pg 56 of 92


 ANY INTERESTED BIDDER SHOULD CONTACT THE DEBTORS’ ADVISORS AT:

                               Oaklins DeSilva & Phillip LLC
                              Kerry Hatch at (212) 686-9700 or
                                  k.hatch@dp.oaklins.com

 PLEASE TAKE NOTE OF THE FOLLOWING IMPORTANT DEADLINES:
       The deadline to submit a bid for the Purchased Assets is January 3, 2019 at 5:00 p.m.
        (Eastern Time). A bid must include a cash deposit in the amount of twenty-five
        thousand U.S. Dollars ($25,000). The failure to abide by the procedures and deadlines
        set forth in the Bidding Procedures Order and the Bidding Procedures may result in the
        denial of your bid.

       The deadline to lodge an objection with the Bankruptcy Court to the proposed sale of
        the Purchased Assets is January 3, 2019 at 4:00 p.m. (Eastern Time) (the “Sale
        Objection Deadline”). Objections must be filed and served in accordance with the
        Bidding Procedures Order.

       The Auction, if necessary, for the Purchased Assets has been scheduled for January 8,
        2019 at 10:00 a.m. (Eastern Time). The Auction may be canceled without notice if the
        Bid is the only Qualified Bid (as such term is defined in the Bidding Procedures)
        received.

       The Bankruptcy Court will conduct a hearing (the “Sale Hearing”) to consider the
        proposed sale on January [10], 2019 at _.m. (Eastern Time).

 THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE AN
 OBJECTION BY THE SALE OBJECTION DEADLINE SHALL BE A BAR TO THE
 ASSERTION BY SUCH PERSON OR ENTITY OF ANY OBJECTION TO THE SALE
 MOTION, THE SALE ORDER, THE SALE TRANSACTION, OR THE DEBTORS’
 CONSUMMATION AND PERFORMANCE OF THE ASSET PURCHASE
 AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE DEBTORS’
 TRANSFER OF THE PURCHASED ASSETS AND ASSUMPTION AND
 ASSIGNMENT OF THE PURCHASED CONTRACTS, FREE AND CLEAR OF LIENS,
 CLAIMS, ENCUMBRANCES AND OTHER INTERESTS).




                                              2
18-13584-shl   Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                         Pg 57 of 92


Dated: November [●], 2018
       New York, New York
                                          Andrew N. Goldman
                                          Nancy L. Manzer
                                          Benjamin W. Loveland (pro hac vice pending)
                                          Christopher D. Hampson (pro hac vice pending)
                                          WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
                                          7 World Trade Center
                                          250 Greenwich Street
                                          New York, New York 10007
                                          Telephone:    (212) 230-8800
                                          Facsimile:    (212) 230-8888

                                          Proposed Counsel to the Debtors
                                          and Debtors in Possession




                                            3
18-13584-shl   Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10   Main Document
                                         Pg 58 of 92


                                         Exhibit 3

                        (Notice of Assumption and Assignment)
18-13584-shl        Doc 17       Filed 11/19/18       Entered 11/19/18 16:29:10               Main Document
                                                    Pg 59 of 92




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
    In re:                                                 )    Chapter 11
                                                           )
    COLLECTIVE, INC., et al.,                              )    Case No. 18-_____ (___)
                                                           )
                                     Debtors. 1            )    (Joint Administration Requested)
                                                           )
                                                           )

    NOTICE OF ASSUMPTION, ASSIGNMENT AND CURE AMOUNT WITH RESPECT
       TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF DEBTORS

    Pursuant to procedures approved by order of the Bankruptcy Court for the Southern District of
    New York, dated                 , 2018 (ECF No. [ ]) (the “Bidding Procedures Order”),
    Collective, Inc. (“Collective”) and its affiliate, as debtors and debtors in possession in the above-
    captioned chapter 11 cases (collectively, the “Debtors”) are seeking to assume and assign certain
    of their executory contracts and unexpired leases in connection with the sale of substantially all
    of their assets (the “Purchased Assets”). A party (the “Bidder”) has already submitted a binding
    bid (the “Bid”) for the Purchased Assets, as set forth in a certain asset purchase agreement (the
    “Asset Purchase Agreement”), and the Debtors are seeking court approval of this Bid (or such
    higher and/or better bid) pursuant to a motion, dated November 19, 2018 (ECF No. [ ]) (the
    “Sale Motion”). 2 The Bidding Procedures also afford bidders the opportunity to bid for assets
    that are not included in the Stalking Horse Bid, including certain assets related to Collective’s
    legacy managed services business, certain contracts, and equity in the Debtors’ foreign
    subsidiaries (the “Other Assets”).

    You are receiving this Notice because you may be a party to an executory contract or
    unexpired lease that is proposed to be assumed and assigned to the Bidder (collectively,
    the “Assumed Contracts”), or to such other bidder that submits a higher or better offer
    for the Purchased Assets or Other Assets.

    The current Bidder is: Zeta Global Holdings Corp. A list of the Assumed Contracts is attached
    hereto as Exhibit A. A copy of the Asset Purchase Agreement is available for download at
    http://dm.epiq11.com/visto.

    The Debtors have determined the current amounts owing (the “Cure Costs”) under each
    Assumed Contract and have listed the applicable Cure Costs on Exhibit A. The Cure Costs are

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Collective, Inc. (2024) and CME Co-Op, LLC (N/A). The location of Debtors’
corporate headquarters and the Debtors’ service address is: 72 Madison Ave, 3rd Floor, New York, NY 10016.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Bidding Procedures Order or the Sale Motion.
18-13584-shl     Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                             Pg 60 of 92



 the only amounts proposed to be paid upon the assumption and assignment of the Assumed
 Contracts.

 To the extent that a non-Debtor party objects to (i) the assumption and assignment of
 such party’s Assumed Contract (including on the basis of failure to provide adequate
 assurance of future performance) or (ii) the applicable Cure Costs, the non-Debtor party
 must file and serve an objection (each, an “Objection”) by January 3, 2019 at 4:00 p.m.
 (Eastern Time). All Objections must be filed and served in accordance with the Bidding
 Procedures Order (ECF No. __), copies of which are available for download at
 http://dm.epiq11.com/visto.

 If no Objection is timely received, (i) the non-Debtor party to an Assumed Contract shall
 be deemed to have consented to the assumption and assignment of the Assumed Contract
 and shall be forever barred from asserting any objection with regard to such assumption
 or assignment and (ii) the Cure Costs set forth on Exhibit A attached hereto shall be
 controlling, notwithstanding anything to the contrary in any Assumed Contract, or any
 other document, and the non-Debtor party to an Assumed Contract shall be deemed to
 have consented to the Cure Costs and shall be forever barred from asserting any other
 claims related to such Assumed Contract against the Debtors or the transferee, or the
 property of any of them.

 If no Qualified Bid (as such term is defined in the Bidding Procedures), other than that of the
 Bidder, is received for the Purchased Assets, the Debtors will seek to assume and assign the
 Assumed Contracts at a hearing before the Honorable ___________, in the United States
 Bankruptcy Court for the Southern District of New York, 1 Bowling Green, New York, New
 York 10004 (the “Sale Hearing”) on January [10], 2019 at ___ _.m. (Eastern Time), or at a
 later hearing, as determined by the Debtors and in accordance with the Bidding Procedures
 Order. Objections, if any, will be heard at the Sale Hearing or at a later hearing, as determined
 by the Debtors in accordance with the Bidding Procedures Order.

 If one or more Qualified Bids are received, other than that of the Bidder, an auction for the
 Purchased Assets, including the Assumed Contracts, will be conducted on January 8, 2019 at
 10:00 a.m. (Eastern Time) (the “Auction”). After the Auction, the Debtors will file, but not
 serve, in accordance with the Bidding Procedures Order, a notice that identifies the Successful
 Bidder at the Auction. If the Successful Bidder at the Auction is not the Bidder, then the deadline
 for a non-Debtor party to object to the assumption and assignment of its Purchased Contract to
 the Successful Bidder solely on the basis of such Successful Bidder’s failure to provide adequate
 assurance of future performance will be extended so that any such objection may be raised at or
 before the Sale Hearing; provided that the deadline to object to the Cure Costs shall not be
 extended.

 The inclusion of any contract or lease on Exhibit A shall not constitute or be deemed a
 determination or admission by the Debtors that such contract or other document is, in fact, an
 executory contract or unexpired lease within the meaning of the Bankruptcy Code (all rights
 with respect thereto being expressly reserved).

                                                 2
18-13584-shl    Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                            Pg 61 of 92




 Notwithstanding the inclusion of any lease or contract on Exhibit A, neither the Bidder nor the
 Successful Bidder is bound to accept assignment of any Assumed Contract, and may amend the
 schedule of Assumed Contracts to remove any contract or lease at any time prior to the
 consummation of the Sale Transaction.


Dated: November [●], 2018
       New York, New York
                                             Andrew N. Goldman
                                             Nancy L. Manzer
                                             Benjamin W. Loveland (pro hac vice pending)
                                             Christopher D. Hampson (pro hac vice pending)
                                             WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                             7 World Trade Center
                                             250 Greenwich Street
                                             New York, New York 10007
                                             Telephone:    (212) 230-8800
                                             Facsimile:    (212 230-8888

                                             Proposed Counsel to the Debtors
                                             and Debtors in Possession




                                               3
18-13584-shl   Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10   Main Document
                                         Pg 62 of 92




                         EXHIBIT B
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10   Main Document
                                               Pg 63 of 92


                                ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of November 19, 2018 (the “Execution Date”) by and among ZETA GLOBAL HOLDINGS
CORP., a Delaware corporation (“Purchaser”), and COLLECTIVE, INC., a Delaware
corporation, as Debtor and Debtor-in-Possession (“Seller”) under Chapter 11 of the Bankruptcy
Code (the “Bankruptcy Case”) in the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”). Capitalized terms used herein but not otherwise defined
shall have the meanings set forth in Section 13.14 of this Agreement.

                                         RECITALS

       WHEREAS, on November 19, 2018 (the “Petition Date”), Seller will have commenced
the Bankruptcy Case by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code with the Bankruptcy Court;

       WHEREAS, Seller is engaged in the business of software sales and related managed
services (such businesses, as presently conducted by Seller, shall be collectively referred to
herein as the “Business”), as Debtor and Debtor-in-Possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code;

        WHEREAS, Seller wishes to sell, transfer, convey, assign and deliver to Purchaser, in
accordance with Sections 363 and 365 and the other applicable provisions of the Bankruptcy
Code, all of the Purchased Assets (defined below), together with the Assumed Liabilities of
Seller (defined below) upon the terms and subject to the conditions set forth in this Agreement
(hereinafter collectively referred to as the “Transaction”);

       WHEREAS, Purchaser wishes to purchase and take delivery of such Purchased Assets
and Assumed Liabilities upon such terms and subject to such conditions;

      WHEREAS, the Purchased Assets will be sold pursuant to a Sale Order of the
Bankruptcy Court approving such sale under Section 363 of the Bankruptcy Code and such Sale
Order may include the assumption and assignment of certain executory contracts and service
agreements, unexpired leases of equipment and liabilities thereunder, under Section 365 of the
Bankruptcy Code and pursuant to the terms and conditions of this Agreement; and

       WHEREAS, all of the obligations of the parties under this Agreement are conditioned
upon the approval of the Bankruptcy Court in accordance with Article III hereof.

      NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein set forth and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as follows:

                                        ARTICLE I
                                    PURCHASE AND SALE

      Except as otherwise provided and subject to the terms and conditions set forth in this
Agreement and subject to Bankruptcy Court approval, Seller agrees to sell, convey, assign,


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10          Main Document
                                               Pg 64 of 92


transfer and deliver to Purchaser, and Purchaser agrees to purchase from Seller at the Closing, all
of Seller’s right, title and interest in and to the Purchased Assets, free and clear of all Liens,
claims or interests of any type or nature, whether known or unknown, of Seller or any other
party.

                           ARTICLE II
 DESCRIPTION OF PURCHASED ASSETS; EXCLUDED ASSETS; ASSUMPTION OF
                           LIABILITIES

        Section 2.1 Purchased Assets. Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing, Seller shall sell, convey, transfer, assign and deliver to
Purchaser, and Purchaser shall purchase, acquire and take assignment and delivery from Seller,
all of Seller’s right and title to and interest in and to the assets, properties, and rights (contractual
or otherwise) owned by Seller, excluding only the Excluded Assets (defined below) (the assets
so included, the “Purchased Assets”). The Purchased Assets shall include, without limitation, all
of Seller’s right, title and interest in and to the following (in each case to the extent not included
within the definition of Excluded Assets):

                (a)    all equipment, machinery or other tangible personal property, including
the items listed on Schedule 2.1(a) hereto and any warranty rights or claims associated therewith;

               (b)     the contracts, agreements, contract rights, leases of real property, leases of
equipment, machinery or other tangible personal property license agreements, customer
contracts, purchase and sales orders (if any), financial instruments, royalty agreements, third
party guaranties, indemnifications, arrangements and understandings, whether oral or written, to
which Seller is a party (whether or not legally bound thereby) and which relate to the Purchased
Assets and the operation of the Business, to the extent listed on Schedule 2.1(b) hereto as such
schedule may be amended pursuant to Section 2.3(c) below (the “Assumed Contracts”), it being
understood that the Purchaser shall be solely responsible for any “cure payments” required to be
made under Section 365 of the Bankruptcy Code in connection with any assumption and
assignment of an Assumed Contract to the Purchaser;

               (c)     all Permits listed on Schedule 2.1(c) transferable to Purchaser pursuant to
their terms and in accordance with applicable Laws;

                (d)     all intellectual property owned by Seller, including but not limited to all
domestic and foreign patents, patent applications (regardless of the applicant), trademarks,
service marks and other indicia of origin, trademark and service mark registrations and
applications for registrations thereof, copyrights, copyright registrations and applications for
registration thereof, Internet domain names and universal resource locators (URLs), trade secrets,
inventions (whether or not patentable), invention disclosures, moral and economic rights of
authors and inventors (however denominated), technical data, customer lists, vendor lists,
corporate and business names, trade names, trade dress, brand names, know-how, show-how,
formulae, methods (whether or not patentable), designs, processes, procedures, technology,
source codes, object codes, computer software programs, databases, data collectors and other
proprietary information or material of any type, whether written or unwritten (and all goodwill




ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                               Pg 65 of 92


associated with, and all derivatives, improvements and refinements of, any of the foregoing),
including the registered intellectual property listed on Schedule 2.1(d) hereto;

                (e)      all prepaid items and or expenses listed on Schedule 2.1(e) hereto;

                  (f)     all books and records related to the Purchased Assets or the Business
(other than those related to the Excluded Assets or the Excluded Liabilities), including customer
or client lists, files, documentation, records and the related documentation;

                (g)     other than the Excluded Assets, all of Seller’s right, title and interest in
and to all other assets, whether real or personal, tangible or intangible, used by Seller or useful in
the operation of the Business;

               (h)     all claims, indemnities, warranties, guarantees, refunds, causes of action,
rights of recovery, rights of set-off and rights of recoupment of every kind and nature (whether
or not known or unknown or contingent or non-contingent) related to the Purchased Assets or the
Business (other than those (a) related to the Excluded Assets or the Excluded Liabilities, (b)
claims on insurance policies of Seller, or (c) claims otherwise prosecutable by the chapter 11
estate for the benefit of unsecured creditors, as more fully described in Section 2.2(g) below);
and

            (i)          all deposits and prepayments held by third parties pursuant to any
Assumed Contract.

       Section 2.2 Excluded Assets. The Purchased Assets shall include all assets, properties
and/or rights of Seller except for those set forth in this Section 2.2 (collectively, the “Excluded
Assets”):

                (a)      all Cash and Cash Equivalents;

                (b)      all Accounts Receivable;

                (c)      the Stock Consideration (as defined in Section 5.1(b));

               (d)    the Common Stock Consideration and the Preferred Stock Consideration,
including the Common Stock Holdback Shares and the Preferred Stock Holdback Shares (as
such terms are defined in that certain Asset Purchase Agreement, dated as of December 31, 2017,
among Seller, Compass IQ, Inc., Compass Acquisition Corp. and Purchaser);

              (e)     any Permits that are not transferable pursuant to their terms and in
accordance with applicable Laws;

               (f)    any Contracts that are not Assumed Contracts listed on Schedule 2.1(b)
hereto (the “Excluded Contracts”);

              (g)     all claims and actions of the Seller arising under Sections 544, 547, 548,
549, and 550 of the Bankruptcy Code or similar state laws;



ActiveUS 170618234
18-13584-shl         Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                                 Pg 66 of 92


               (h)     any of the following books and records: corporate seals, organizational
documents, corporate governance agreements, minute books, stock books, tax returns, books of
account or other records having to do with the corporate organization or governance of Seller, all
employee-related or employee benefit-related files or records (other than personnel files of
Transferred Employees), and any other books and records which Seller is prohibited from
disclosing or transferring to Purchaser under applicable Law and is required by applicable Law
to retain;

              (i)    all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;

                (j)      equity securities or other ownership interest of any of Seller’s subsidiaries;
and

                (k)      any adequate assurance deposit under Section 366 of the Bankruptcy
Code.

        Section 2.3      Assumed Liabilities; Excluded Liabilities.

                (a)     At the Closing, Purchaser shall assume and agree to perform and discharge
only the following Liabilities of Seller to the extent not previously performed or discharged, and
no others: (i) all Liabilities of Seller which first accrue and are to be performed from and after
the Closing under the Assumed Contracts, and which relate solely to periods of time on or after
the Closing Date and (ii) liabilities and obligations relating to and arising from Purchaser’s
operation of the Purchased Assets after the Closing Date (items (i) and (ii) are collectively
referred to herein as the “Assumed Liabilities”).

               (b)    Other than the Assumed Liabilities, Purchaser shall not assume or be
bound by or be obligated or responsible for any duties, responsibilities, services, commitments,
expenses, obligations or liabilities of Seller or relating to the Purchased Assets (or which may be
asserted against or imposed upon Purchaser as a successor or transferee of Seller as an acquirer
of the Purchased Assets as a matter of law) of any kind or nature, fixed or contingent, known or
unknown, including, without limitation, the following (collectively, the “Excluded Liabilities”):

                         (i)      any Liability of Seller in respect of any Taxes;

                         (ii)     any Liability of Seller under any contract or lease that is not an
Assumed Contract;

                       (iii) any Liability of Seller which first accrued and was to be performed
prior to the Closing under the Assumed Contracts or which otherwise relate to periods of time
prior to the Closing Date;

                      (iv)   any Liability of Seller relating to and arising from Seller’s
operation of the Purchased Assets prior to the Closing;

                    (v)    any Liability of Seller arising out of or resulting from its
compliance or noncompliance with any Law;


ActiveUS 170618234
18-13584-shl         Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10        Main Document
                                                 Pg 67 of 92


                       (vi)  any Liability of Seller arising out of or related to any Legal
Proceeding against it or any Legal Proceeding which could reasonably be expected to have an
adverse effect on the Purchased Assets and which was or could have been asserted on or prior to
the Closing Date or to the extent the basis of which arose or accrued on or prior to the Closing
Date;

                     (vii) any Liabilities of Seller arising under or in connection with any
Employee Plans of, or maintained or required to be maintained by, Seller;

                       (viii) any Liability of Seller to pay any fees or commissions to any
broker or finder in connection with the transactions contemplated by this Agreement; and

                         (ix)     any Liability of Seller that is not an Assumed Liability.

                (c)    Purchaser may amend the Schedules setting forth the Purchased Assets
and the Excluded Assets attached hereto at any time on or before five (5) business days prior to
the Bid Deadline in order to exclude from the definition of Purchased Asset, and include in the
definition of Excluded Asset, any other asset, lease or Contract not otherwise excluded from the
definition of Purchased Asset. The Assumed Contracts shall be assumed by Seller and assigned
to Purchaser in accordance with the requirements of Section 365 of the Bankruptcy Code, and
Purchaser shall be solely obligated to pay, on the Closing Date, all amounts needed to cure any
defaults to the extent such defaults are required to be cured and such cure amounts are required
to be paid as a condition to assumption and assignment of any such Assumed Contracts (“Cure
Costs”).

                (d)    Purchaser acknowledges that the Sale Order will authorize the assumption
and assignment of the Assumed Contracts without the requirement of any consent by the parties
thereto. To the extent any Assumed Contract is not assumable and assignable by Seller to
Purchaser under Section 365 of the Bankruptcy Code without the consent of the applicable
counterparty thereto, Seller and Purchaser shall use their commercially reasonable efforts prior to
Closing to obtain all such required consents of third parties which are necessary for the
consummation of the transactions contemplated hereby (without conditions that are materially
adverse to Purchaser) (the “Required Consents”). All such Required Consents shall be in writing
and executed counterparts thereof shall be delivered to Purchaser on or before the Closing Date.
If a Required Consent is not obtained, or if an attempted assignment thereof would be ineffective
or would affect the rights thereunder so that Purchaser would not receive all such rights, Seller
shall use its commercially reasonable efforts (which shall not require Seller to pay any amounts
for such consent) after Closing to provide to Purchaser the benefits under any such Contract or
any claim or right, including, without limitation, enforcement for the benefit of Purchaser of any
and all rights of Seller against a third party thereto arising out of the default or cancellation by
such third party or otherwise. Notwithstanding the foregoing, if Seller does not obtain a Required
Consent, Purchaser shall not be required to assume (or deemed to have assumed) such Contract.

                                        ARTICLE III
                                BANKRUPTCY COURT APPROVAL




ActiveUS 170618234
18-13584-shl         Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                                 Pg 68 of 92


        Section 3.1 Entry of Sale Procedures Order. No later than November 19, 2018, Seller
shall file a motion in form and substance reasonably satisfactory to Purchaser (the “Sale
Procedures Motion”) with the Bankruptcy Court seeking, entry of an order in form and substance
reasonably satisfactory to Purchaser by no later than November 27, 2018 which shall include all
of the following provisions (the “Sale Procedures Order”):

                (a)      Competing offers to acquire the Purchased Assets shall:

                      (i)    be submitted in writing to Seller and Purchaser and their respective
counsel on or before 5:00 p.m. (Eastern Time) on January 3, 2019, or such other date as set by
the Bankruptcy Court (the “Bid Deadline”);

                       (ii)    provide for a purchase price to be paid to Seller that exceeds the
Consideration by at least the amount of the Bid Protections (as defined below), with the amount
of the Bid Protections to be paid in cash, plus the initial Overbid Increment (as defined below);

                       (iii)  be accompanied by a signed asset purchase agreement in form and
substance substantially similar to this Agreement, together with a redlined, marked copy showing
all changes to this Agreement (the “Competing Agreement”);

                     (iv)   must not be subject to due diligence contingencies or other
conditions beyond those imposed by Purchaser;

                         (v)      remain open until the conclusion of the Sale Hearing (as defined
below);

                      (vi)    contain terms and conditions no less favorable to Seller than the
terms and conditions of this Agreement;

                       (vii) be accompanied by evidence establishing that the bidder is capable
and qualified, financially, legally, and otherwise, of unconditionally performing all obligations
under the Competing Agreement;

                      (viii) be accompanied by a cashier’s check or other good funds made
payable to the order of Seller in an amount of Twenty-Five Thousand] U.S. Dollars ($25,000)
(the “Overbidder’s Deposit”), and further provide that (A) if the Bankruptcy Court approves a
sale of the Purchased Assets to that bidder, Seller may retain the Overbidder’s Deposit, and (B) if
the Bankruptcy Court does not approve a sale of the Purchased Assets to that bidder, Seller will
promptly return the Overbidder’s Deposit to such overbidder;

                         (ix)     be for any of the Purchased Assets;

                      (x)     include a provision that any Cure Costs are final and binding upon
the applicable counterparty and Seller is authorized to pay such Cure Costs directly from the sale
proceeds; and




ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 69 of 92


                       (xi)    include a provision that Purchaser shall be provided all Qualified
Bids (as defined below) and the supporting documentation and evidence that each Qualified Bid
satisfies the requirements of the Sale Procedures Order.

               (b)   If any bidders have submitted a qualifying competing bid in accordance
with the Sale Procedures Order hereof (each such bid, a “Qualified Bid”), then a public auction
of the Purchased Assets (the “Auction”) shall be held at 10:00 a.m. (Eastern Time) on January 8,
2019 (or such other date as set by the Bankruptcy Court) at the offices of Debtor’s counsel,
Wilmer Cutler Pickering Hale and Dorr LLP, 7 World Trade Center, 250 Greenwich Street, New
York, NY 10007. The Auction shall be governed by the following procedures:

                       (i)     all bidders shall be deemed to have consented to the core
jurisdiction of the Bankruptcy Court and to have waived any right to jury trial in connection with
any disputes relating to the Auction or the sale of the Purchased Assets;

                      (ii)    bidding will commence at the amount of the highest Qualified Bid
as determined by the Seller in its sole and absolute discretion; and

                  (iii)  each subsequent bid shall be in increments of no less than One
Hundred Thousand U.S. Dollars ($100,000) in consideration value (the “Overbid Increment”);
and

                      (iv)    for the Purchaser, the amount of the Bid Protections shall be taken
into account and added to the Purchaser’s bid.

               (c)    A hearing to approve the successful bid at the Auction, or, if no auction is
held, to approve this Agreement, shall be scheduled for a date not later than January 10, 2019
(the “Sale Hearing”);

                (d)     The Breakup Fee in an amount of Four Hundred Fifty Thousand U.S.
Dollars ($450,000) (the “Breakup Fee”) plus an expense reimbursement up to a maximum of
Two Hundred Fifty Thousand U.S. Dollars ($250,000) (the “Expense Reimbursement” and,
together with the Breakup Fee, the “Bid Protections”) is deemed approved and shall be paid to
Purchaser from the proceeds of sale actually paid in cash by a successful bidder only after a
closing in the event that the Bankruptcy Court enters an order approving an offer to purchase any
Purchased Assets submitted by a party other than Purchaser or enters an order confirming a plan
of reorganization of Seller (other than a plan under which Purchaser acquires the Purchased
Assets) no later than the closing of the sale of any Purchased Assets to a third party or the date an
order confirming a plan of reorganization of Seller (other than a plan under which Purchaser
acquires the Purchased Assets) is entered, as applicable;

              (e)        No other bidder for the Purchased Assets shall be entitled to payment of
any breakup fee;

                (f)    Except as otherwise provided in the Sale Procedures Order, any entity that
fails to submit a timely, conforming Qualified Bid, as set forth above, shall be disqualified from
bidding for the Purchased Assets at the Auction or the Sale Hearing, unless the Bankruptcy Court
orders otherwise; and


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 70 of 92


               (g)    If no timely, conforming Qualified Bid is submitted in accordance with the
Sale Procedures Order, Seller shall request at the Sale Hearing that the Court approve the
proposed sale of the Purchased Assets to Purchaser under this Agreement.

        Section 3.2      Entry of Order Approving Sale.

               (a)     In the event there is no Auction, or that Purchaser presents the winning bid
at the Auction, then Seller shall use its reasonable best efforts to obtain entry of an order of the
Bankruptcy Court approving the sale on the terms of this Agreement on the date previously set
for the Sale Hearing, or such other date set by the Bankruptcy Court. The Sale Order shall be in
accordance with the terms of this Agreement, shall be in a form reasonably satisfactory to
Purchaser and Seller, and shall, among other things:

                       (i)     approve and direct the sale and assignment of the Purchased Assets
to Purchaser and approve and direct the assumption and assignment of the Assumed Contracts to
Purchaser free and clear of all Liens, claims or interests, based on appropriate findings and
rulings pursuant to, inter alia, Sections 363(b), (f) and (m) and 365 of the Bankruptcy Code,
including but not limited to Sections 365(h), (i), (l) and (n) and the release of Purchaser of any
rights otherwise associated with, and which may otherwise be to the benefit of, any third parties;
provided that notwithstanding anything to the contrary in this Agreement, Purchaser shall not be
entitled to disapprove the Sale Order by reason of, and Purchaser’s (or a successful overbidder’s)
obligation to consummate the transactions provided for herein shall not be conditioned upon the
assumption and assignment of, any Assumed Contracts with respect to which the Bankruptcy
Court determines that Purchaser (or a successful overbidder) has failed to provided adequate
assurance of future performance pursuant to Section 365 of the Bankruptcy Code;

                      (ii)   include a finding that Purchaser is a good faith purchaser pursuant
to Section 363(m) of the Bankruptcy Code;

                        (iii)  include a finding that Purchaser is not deemed to be a successor to
Seller, to have, de facto or otherwise, merged with or into Seller or to be a mere continuation of
Seller;

                       (iv)   include a finding that the Consideration is a fair and reasonable
price for the Purchased Assets;

                        (v)     include a finding confirming the adequacy of notice to all creditors
and parties in interest and parties to any executory contract, unexpired lease or right of entry; and

                       (vi)   include provisions for the retention of jurisdiction in the
Bankruptcy Court over matters relating to the transactions contemplated in this Agreement
including matters relating to title to the Purchased Assets and claims against the Purchased
Assets which arose or were based on facts or occurrences prior to the Closing. Furthermore, the
Sale Order shall not have been reversed, stayed, modified or amended.

              (b)    Seller shall provide notice of any hearing on the motion to approve the
Sale Order or any other matter before the Bankruptcy Court relating to this Agreement or the
Transaction Documents, in each case as required by the Bankruptcy Code, the Federal Rules of


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10     Main Document
                                               Pg 71 of 92


Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New York or
as otherwise ordered by the Bankruptcy Court.

                (c)    Notwithstanding anything to the contrary in this Section 3.2 or any other
provision of this Agreement, in the event that a Qualified Bid of a third party (an “Alternative
Purchaser,” and the underlying agreement between the Alternative Purchaser and Seller, the
“Alternative APA”) is approved by the Bankruptcy Court at the hearing on the Sale Motion, this
Agreement, may become an approved “back-up bid” in Purchaser’s sole discretion and pursuant
to the Sale Procedures Order, unless at the Auction, other higher and better bids are received and
the Seller elects to make a different Alternative Purchaser the “back-up bidder.”

        Section 3.3      Certain Bankruptcy Undertakings by Seller.

               (a)     On or before November 19, 2018, Seller shall file the Sale Motion.
Except as ordered by the Bankruptcy Court or to the extent Seller’s board of directors reasonably
determines in good faith, in consultation with outside counsel, that taking such action, or
refraining from taking such action, as applicable, is required to comply with applicable law or its
fiduciary obligations under applicable law, Seller shall neither take any action, nor fail to take
any action, which action or failure to act would reasonably be expected to prevent or impede the
consummation of the transactions contemplated by this Agreement in accordance with the terms
of this Agreement; or (ii) result in (A) the reversal, avoidance, revocation, vacating or
modification (in any manner that would reasonably be expected to materially and adversely
affect Purchaser’s rights hereunder), or (B) the entry of a stay pending appeal.

               (b)     If the Sale Procedures Order, the Sale Order or any other order of the
Bankruptcy Court relating to this Agreement shall be appealed by any Person (or a petition for
certiorari or motion for rehearing or reargument shall be filed with respect thereto), Seller, with
the cooperation and support of Purchaser, shall take all steps as may be reasonable and
appropriate to defend against such appeal, petition or motion, and shall endeavor to obtain an
expedited resolution of such appeal.

                                    ARTICLE IV
                      INSTRUMENTS OF TRANSFER AND ASSUMPTION

        Section 4.1 Transfer Documents. At the Closing, Seller will deliver to Purchaser (a)
one or more Bills of Sale in substantially the form attached hereto as Exhibit A (the “Bill of
Sale”), and (b) all such other good and sufficient instruments of sale, transfer and conveyance
consistent with the terms and provisions of this Agreement, including, without limitation, the
Purchased Assets, and any other assignments as shall be reasonably necessary to vest in
Purchaser all of Seller’s right and title to, and interest in, the Purchased Assets.

       Section 4.2 Assignment and Assumption Documents. At the Closing, Purchaser and
Seller will execute and deliver an Assignment and Assumption Agreement in substantially the
form attached hereto as Exhibit B (the “Assumption Agreement”) in order to effect the
assignment and assumption of the Assumed Liabilities.

                                       ARTICLE V
                               CONSIDERATION; ALLOCATION


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10     Main Document
                                               Pg 72 of 92


        Section 5.1 Consideration. In exchange for the sale, assignment, transfer, conveyance
and delivery from Seller of the Purchased Assets, Purchaser shall provide consideration
(collectively, the “Consideration”), consisting of:

                (a)      The assumption of the Assumed Liabilities pursuant to this Agreement;
and

              (b)     One Million One Hundred Fifty Thousand Three Hundred and Seven
(1,150,307) shares of Series F-2 Preferred Stock of Purchaser (the “Stock Consideration”) with a
deemed aggregate value as of the Closing Date of Fifteen Million Dollars ($15,000,000).

        Section 5.2 Deposit. Purchaser has provided in good faith a cash deposit in the
amount of Twenty-Five Thousand U.S. Dollars ($25,000) (the “Deposit”). If the Closing occurs,
the Deposit shall be returned to Purchaser at the Closing. If the Closing does not occur, then the
Deposit shall be disbursed as follows: (i) in the event of a termination of this Agreement by
Seller pursuant to Section 12.2(d), Seller shall be entitled to retain the Deposit as liquidated
damages; (ii) in the event of a termination of this Agreement for any reason other than by Seller
pursuant to Section 12.2(d), the Deposit shall be returned to Purchaser; or (iii) in the event of a
termination of this Agreement and the Deposit has not been disbursed in accordance with clauses
(i) or (ii) of this Section 5.2, then the Deposit shall be disbursed as any court of competent
jurisdiction may direct. Purchaser and Seller shall cooperate to select or establish an account
designated to hold the Deposit prior to its disbursement, and to implement the provisions of this
Section 5.2.

       Section 5.3 Allocation of Consideration. Within ninety (90) days following the
Closing, Purchaser shall deliver to Seller a statement allocating the Consideration among the
Purchased Assets in accordance with Section 1060 of the Code (the “Allocation Statement”).

                                          ARTICLE VI
                                           CLOSING

        Section 6.1 Closing Date. Subject to the terms and conditions hereof, the closing of
the transactions contemplated by this Agreement (the “Closing”) shall take place via email, at the
offices of Wilmer Cutler Picker Hale and Dorr LLP, 7 World Trade Center, 250 Greenwich
Street, New York, NY 10007, or at such other location as may be mutually agreed upon between
the Parties on the date which is not later than the first (1st) business day following the date on
which all conditions to Closing set forth in Articles X and XI hereof have been satisfied or
waived (the “Closing Date”). The Closing shall be effective as of 12:01 a.m. Eastern Time on
the Closing Date.

                                     ARTICLE VII
                      SELLER’S REPRESENTATIONS AND WARRANTIES

       Seller represents and warrants to Purchaser that the statements contained in this Article
VII are true and correct as of the date of this Agreement, subject to the disclosures and
exceptions set forth in the Disclosure Schedules attached hereto:




ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                               Pg 73 of 92


        Section 7.1 Organization, Qualification and Corporate Power. Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the state of Delaware
and is in good standing under the Laws of each jurisdiction where such qualification is required,
except where the lack of such qualification would not reasonably be expected to have a Material
Adverse Effect. Seller has all necessary power and authority to own and operate its properties
and to carry on its business as it is now being conducted. Subject to entry of the Sale Order,
Seller has the power and authority to execute and deliver and perform its obligations under this
Agreement and the other Transaction Documents, and to undertake the transactions contemplated
hereby and thereby. As used herein, the term “Transaction Documents” means this Agreement
and all other agreements, documents and instruments executed in connection herewith or
required to be executed and/or delivered by Seller in accordance with the provisions of this
Agreement.

        Section 7.2 Authorization, Execution and Delivery of Agreement and Transaction
Documents. Subject to entry of the Sale Order, the execution, delivery and performance of this
Agreement and the other Transaction Documents by Seller and the transfer or assignment of the
Purchased Assets to Purchaser have been duly and validly authorized and approved by all
necessary corporate action. Subject to entry of the Sale Order and pursuant thereto, Seller will
have full power, right and authority to sell and convey to Purchaser the Purchased Assets owned
by Seller.

        Section 7.3 Title to and Condition of Assets. Seller has title to, or a valid leasehold
interest in, all of the properties and assets included in the Purchased Assets, and subject to entry
of the Sale Order and upon the consummation of the transactions contemplated hereby and by
the Transaction Documents, Purchaser will acquire title to all of the Purchased Assets, free and
clear of all Liens. The Purchased Assets include, without limitation, all material tangible and
intangible assets necessary for the conduct of the Business as it is currently conducted and such
assets are sufficient for the continued conduct of the Business after the Closing in all material
respects in substantially the same manner as conducted by the Seller as of the Closing.

        Section 7.4 Legal Proceedings. Except as set forth on Schedule 7.4, there is no Legal
Proceeding pending or, to the Knowledge of Seller, threatened in writing against Seller or the
Purchased Assets (or to the Knowledge of Seller, pending or threatened, against any of the
officers, directors or employees of Seller with respect to their business activities related to the
Purchased Assets) (a) that as of the date hereof challenges or that as of the date hereof is
reasonably expected to have the effect of preventing, making illegal, delaying or otherwise
interfering with any of the transactions contemplated by this Agreement; or (b) that is related to
the Purchased Assets to which Seller is otherwise a party.

        Section 7.5 Real Property. Seller does not own any real property. Schedule 7.5 sets
forth the street addresses of all real property used or held for use in the Business which Seller
leases, operates, occupies, or subleases in connection with the Business or upon which any
tangible Purchased Assets are located and all instruments, easements, leases, subleases, options
and other material agreements (including all amendments thereto) creating any interest or right in
Seller or any other party in any of the real property specifying the name of the lessor or sublessor
(as applicable).



ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 74 of 92


        Section 7.6 No Violation of Laws or Agreements. Subject to order of the Bankruptcy
Court, the execution and delivery by Seller of this Agreement and the Transaction Documents
contemplated hereby, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated herein and therein will not violate,
(i) any Laws or any judgment, decree, order, regulation or rule of any court or Governmental
Authority to which Seller is subject; (ii) result in any breach of, or constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a default) under, or give
to any Person any rights of termination, amendment, acceleration or cancellation of, or result in
the creation of any Lien on any of the Purchased Assets, any note, bond, mortgage, indenture,
contract, agreement, lease, license, Permit, franchise or other instrument to which Seller is a
party and which relates to any of the Purchased Assets; and (iii) contravene, conflict with or
result in a violation of any provision of any organizational documents of Seller, except in the
cases of clauses (i) and (ii) above, for such violations which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

         Section 7.7 Employee Benefits; ERISA Matters. Seller has made available to
Purchaser summaries of all material Employee Plans covering employees, directors or
consultants or former employees, directors or consultants in, or related to, the Business. Seller
has made available to Purchaser true and complete summaries of all such material Employee
Plans, including summaries of written descriptions thereof which have been distributed to
Seller’s employees and for which Seller has copies, all annuity contracts or other funding
instruments relating thereto, and a summary description of all Employee Plans which are not in
writing. To the Knowledge of Seller, neither Seller nor any ERISA Affiliate has incurred any
liability with respect to any Employee Plan, which may create, or result in any liability to
Purchaser.

        Section 7.8 Labor Matters. Except as set forth on Schedule 7.8 and except for “at-
will” offer letters that do not contain post-termination obligation on Seller, there are no
employment, consulting, severance or indemnification contracts between Seller and any of its
employees. Seller (i) is not party to or bound by any collective bargaining or similar agreement
with any labor organization; (ii) has no employees that are represented by any labor organization;
and (iii) has no Knowledge of any union organizing activities among the employees of Seller.

       Section 7.9 Brokers. Except for those set forth in Schedule 7.9, for whom Seller shall
be solely responsible for any fees or commissions owing, Seller has not engaged any agent,
broker or other Person acting pursuant to the express or implied authority of Seller which is or
may be entitled to a commission or broker or finder’s fee in connection with the transactions
contemplated by this Agreement or otherwise with respect to the sale of the Purchased Assets.

        Section 7.10 Permits. Seller is and at all times has been in compliance in all material
respects with all Permits applicable to it, or applicable to the conduct and operations of the
Business, or relating to or affecting the Purchased Assets. Seller has not received any written
notice from any Governmental Authority specifically alleging (i) any actual, alleged, possible or
potential material violation of, or failure to comply with, any such Permits or (ii) any actual,
alleged, possible or potential revocation, withdrawal, suspension, cancellation or termination of,
or any modification to, any Permit.



ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 75 of 92


        Section 7.11 Insurance. Seller is not in material default under any of its insurance
policies or binders, and Seller has not failed to give any notice or to present any claim under any
such policy or binder in a due and timely fashion.

         Section 7.12 Taxes; Tax Returns. Seller has not received any outstanding notice of
audit, and is not undergoing any audit, of Tax Returns relating to the Business and has never
received any written notice of deficiency or assessment from any taxing authority with respect to
liability for Taxes relating to the Business which has not been fully paid or finally settled. Seller
has complied in all material respects with all applicable Laws, rules and regulations relating to
the payment and withholding of Taxes and has withheld all amounts required by law to be
withheld from the wages or salaries of employees and independent contractors of the Business
and is not liable for any Taxes with respect to the employees and independent contractors of the
Business for failure to comply with such laws, rules and regulations.

        Section 7.13 Compliance with Laws. Seller and the conduct of the Business are and at
all times have been in compliance in all material respects with all Laws applicable to them or to
the conduct and operations of the Business or relating to the Purchased Assets. Except as set
forth on Schedule 7.13, Seller has not received any written notice to the effect that, or otherwise
been advised of and to the Knowledge of Seller there has not occurred with respect to the
Purchased Assets or the Business (a) any actual, alleged, possible or potential violation of, or
failure to comply with, any such Laws, or (b) any actual, alleged, possible or potential obligation
on the part of Seller to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature.

                                      ARTICLE VIII
                              PURCHASER’S REPRESENTATIONS

        Purchaser represents and warrants to Seller that the statements contained in this Article
VIII are true, correct and complete as of the date of this Agreement.

       Section 8.1 Organization; Qualification and Corporate Power. Purchaser is a
corporation duly organized, validly existing and in good standing under the Laws of the State of
Delaware. Purchaser has all necessary power and authority to (a) own and operate its properties,
carry on its business as it is now being conducted, (c) perform its obligations under this
Agreement and the other Transaction Documents, and to undertake and carry out the transactions
contemplated hereby and thereby, and (d) own and operate the Purchased Assets and Business.

        Section 8.2 Authorization, Execution and Delivery of Agreement and Transaction
Documents. All necessary consents and approvals have been obtained by Purchaser for the
execution and delivery of this Agreement and the Transaction Documents. The execution,
delivery and performance of this Agreement and the other Transaction Documents in accordance
with their terms by Purchaser have been duly and validly authorized and approved by all
necessary corporate action. Purchaser has full power, right and authority to acquire the
Purchased Assets. This Agreement is, and each of the other Transaction Documents when so
executed and delivered will be, a valid and binding obligation of Purchaser, enforceable against
it in accordance with its terms, except to the extent such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting creditors.


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                               Pg 76 of 92


        Section 8.3 Brokers. Purchaser has not engaged any agent, broker or other Person
acting pursuant to the express or implied authority of Purchaser which is or may be entitled to a
commission or broker or finder’s fee in connection with the transactions contemplated by this
Agreement or otherwise with respect to the sale of the Purchased Assets.

        Section 8.4 No Violation of Laws or Agreements. The performance by Purchaser of
its obligations contemplated hereunder and the consummation by Purchaser of the transactions
contemplated herein will not violate, (i) any Laws or any judgment, decree, order, regulation or
rule of any court or Governmental Authority to which Purchaser is subject; or (ii) contravene,
conflict with or result in a violation of any provision of any organizational documents of
Purchaser.

         Section 8.5 Stock Consideration. The Stock Consideration to be issued hereunder has
been duly authorized and when issued will be valid and legally issued, fully paid and
nonassessable, and, other than Liens and restrictions contained in Purchaser’s Certificate of
Incorporation, its amended and restated stockholders’ agreement, its amended and restated
registrations rights agreement or its senior debt facilities, free and clear of Liens (other than
restrictions on transfer or pursuant to applicable securities Laws) and not in violation of any
preemptive or similar rights or any applicable securities Laws.

         Section 8.6 Purchaser Experience. Purchaser is experienced and sophisticated with
respect to transactions of the type contemplated by this Agreement. In consultation with
experienced counsel and advisors of its choice, Purchaser has conducted its own independent
review and analysis of the Purchased Assets, the Assumed Liabilities and the rights and
obligations it is acquiring and assuming under the Transaction Documents. Purchaser
acknowledges that it and its representatives have been permitted such access to the books and
records, contracts and other properties related to the Purchased Assets as it required to complete
its review.

       Section 8.7 Adequate Assurances Regarding Assumed Contracts. As of the Closing,
Purchaser will be capable of satisfying the conditions contained in Sections 365(b)(1)(C) and
365(f) of the Bankruptcy Code with respect to the Assumed Contracts

                               ARTICLE IX
           SELLER’S AND PURCHASER’S COVENANTS AND AGREEMENTS

        Section 9.1 Conduct of Business. Except as otherwise expressly contemplated by this
Agreement or with the prior written consent of Purchaser or except as described on Schedule 9.1,
from the date hereof until the Closing Date, Seller shall use commercially reasonable efforts to
preserve the Purchased Assets. Without limiting the generality of the foregoing Seller will, other
than in the Ordinary Course of Business or with Purchaser’s written consent, refrain from doing
any of the following in respect of the Purchased Assets: (i) disposing of, or transferring, any
Purchased Asset, (ii) transferring any tangible Purchased Asset to any other location to the extent
that such other location is not otherwise part of the Purchased Assets, or (iii) except as otherwise
provided or required in this Agreement, terminating, amending or modifying the material terms
of any of the Assumed Contracts; provided, however, notwithstanding anything to the contrary in
the preceding sentence, Seller may, in its reasonable discretion and upon prior written notice to


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                               Pg 77 of 92


Purchaser take such actions in connection with or as a result of the consequences (adverse or
otherwise) of filing the Bankruptcy Case, if any, to cure defaults in respect of the Assumed
Contracts.

        Section 9.2 Mutual Covenants. The parties hereto mutually covenant (and subject to
the other terms of this Agreement):

               (a)    from the date of this Agreement to the Closing Date, to cooperate with
each other in determining whether filings are required to be made or consents (including any
Required Consents) required to be obtained in any jurisdiction in connection with the
consummation of the transactions contemplated by this Agreement and in making or causing to
be made any such filings promptly and in seeking to obtain timely any such consents including
any Required Consents (each party hereto shall furnish to the other and to the other’s counsel all
such information as may be reasonably required in order to effectuate the foregoing action),
which consents shall not, in any event, include any consent the need for which is obviated by the
Sale Order or otherwise by the provisions of the Bankruptcy Code; and

               (b)     from the date of this Agreement to the Closing Date, to advise the other
parties promptly if such party determines that any condition precedent to its obligations
hereunder will not be satisfied in a timely manner.

        Section 9.3 Access to Information. Prior to and through the date on which the Closing
occurs or this Agreement is terminated, Seller shall cooperate with Purchaser and shall give
Purchaser and its representatives (including Purchaser’s accountants, consultants, counsel and
employees), upon reasonable notice and during normal business hours, full access to the
properties, contracts, leases, equipment, employees, affairs, books, documents, records and other
information of Seller to the extent relating to the Business, the Purchased Assets, Assumed
Liabilities, and any other aspect of this Agreement and shall cause their respective officers,
employees, agents and representatives to furnish to Purchaser all available documents, records
and other information (and copies thereof), to the extent relating to the Business, the Purchased
Assets, Assumed Liabilities, and any other aspect of this Agreement, in each case, as Purchaser
may reasonably request. Notwithstanding anything herein to the contrary, no such investigation
or examination shall be permitted to the extent that it would require Seller to disclose
information subject to attorney-client privilege or conflict with any confidentiality obligations to
which Seller is bound.

        Section 9.4 Public Announcement. Subject to the provisions of the Bankruptcy Code
and Seller’s right to make such filings, disclosures, and statements as it in good faith deems
necessary or appropriate in connection with the Bankruptcy Case (including in connection with
the marketing and auction process contemplated by the Sale Procedures Order), neither party
shall not make or issue, or cause to be made or issued, any public announcement or written
statement concerning this Agreement or the transactions contemplated hereby without making
reasonable and good faith efforts to consult with and seek input from the other party prior to
release about the content of any such announcement or statement or unless counsel to such party
advises that such announcement or statement is required by law (such as an obligation to disclose
under federal securities laws of the United States) (in which case the parties hereto shall make
reasonable efforts to consult with each other prior to such required announcement).


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                               Pg 78 of 92


       Section 9.5 Preservation of Records. From and after the Closing Date, upon request
by Seller, Purchaser will permit Seller and its representatives to have reasonable access during
normal business hours, and in a manner so as not to interfere unreasonably with the normal
business operations of Purchaser, to all premises, properties, personnel, books and records,
contracts, and documents of or related to the Purchased Assets or the Assumed Liabilities for the
purposes of (a) preparing any Tax Returns, (b) enforcing rights or obligations of Seller under this
Agreement or any of the Transaction Documents, or (c) complying with the requirements of, or
responding to inquiries by, any Governmental Authority; provided, however, that, for the
avoidance of doubt, the foregoing shall not require Purchaser to take any such action if (i) such
action may result in a waiver or breach of any attorney/client privilege or conflict with any
confidentiality obligations to which Seller is bound, or (ii) such action could reasonably be
expected to result in violation of applicable law or order. Purchaser agrees to maintain the files
or records which are contemplated by the first sentence of this Section 9.4 for six (6) years
following the Closing.

        Section 9.6      Taxes.

                (a)     Seller shall be responsible for all Taxes in connection with, relating to or
arising out of the Business or the ownership of the Purchased Assets, or the Assumed Liabilities
attributable to taxable periods, or portions thereof, ending on or before the Closing, which Taxes
shall be an Excluded Liability. All state and local sales and use Taxes, to the extent attributable
to periods prior to the Closing, shall be paid or otherwise discharged by Seller.

                (b)     Purchaser shall be responsible for (and shall indemnify and hold harmless
Seller and its directors, officers, employees, Affiliates, agents, successors and permitted assigns
against) any sales, use, stamp, documentary stamp, filing, recording, transfer or similar fees or
taxes or governmental charges (including any interest and penalty thereon) payable in connection
with the transactions contemplated by this Agreement (“Transfer Taxes”). To the extent that any
Transfer Taxes are required to be paid by Seller (or such Transfer Taxes are assessed against
Seller), Purchaser shall promptly reimburse Seller in cash, as applicable, for the full amount of
such Transfer Taxes. Seller and Purchaser shall cooperate and consult with each other prior to
filing any Tax Returns in respect of Transfer Taxes. Seller and Purchaser shall cooperate and
otherwise take commercially reasonable efforts to obtain any available refunds for Transfer
Taxes.

              (c)     Seller and Purchaser shall (i) provide the other with such assistance as
may reasonably be requested by either of them in connection with the preparation of any Tax
Return, any audit or other examination by any taxing authority or any judicial or administrative
proceeding with respect to Taxes, (ii) retain and provide the other with any records or other
information which may be relevant to such return, audit, examination or proceeding, and (iii)
provide the other with any final determination of any such audit or examination proceeding or
determination that affects any amount required to be shown on any Tax Return of the other for
any period (which shall be maintained confidentially).

       Section 9.7 Good Faith Efforts. Without limiting the specific obligations of any party
hereto under any covenant or agreement hereunder, each party hereto shall use its good faith



ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 79 of 92


efforts to take all action and do all things necessary to consummate the transactions contemplated
in this Agreement as soon as reasonably practicable.

        Section 9.8      Employees.

              (a)     Subject to and in accordance with the provisions of this Section 9.8,
Purchaser shall, effective upon the Closing, offer employment to the employees who are
employed by Seller as of the Closing and are listed on Schedule 9.8 hereto (the “Employees”).
Purchaser shall hire all of the Employees who accept such offer. Employees who accept such
offers and become either full-time or part-time employees of Purchaser, consistent with their
employment status with Seller, upon the Closing are hereinafter referred to as “Transferred
Employees.” Seller shall use reasonable commercial efforts to assist Purchaser in securing the
employment of the Employees.

               (b)     The employment of each Transferred Employee by Seller shall end
effective as of the close of business on the day before the Closing and the employment of the
Transferred Employees by Purchaser shall commence at or after 12:01 a.m. on the day of the
Closing.

         Section 9.9 Further Assurances. From time to time after the Closing and without
further consideration, Purchaser and Seller, at the request of the other, will execute and deliver
such other instruments of conveyance and transfer or other instruments or documents, and take
or arrange for such other actions, as may reasonably be required to effect any of the transactions
contemplated by this Agreement or to provide any party hereto with the benefits intended to be
conferred and conveyed by this Agreement; provided that, notwithstanding anything to the
contrary in this Section 9.8 or any other provision of this Agreement, neither Purchaser nor
Seller shall be required to execute any document or take any action that would (i) increase the
liability or obligation of the party of whom such document or action is requested beyond that
such party would have pursuant to the other provisions of this Agreement, (ii) require or cause
the party of whom such action or document is requested to initiate, join in or otherwise become a
party to any Legal Proceeding, or (iii) cause such party to incur any material cost or expense that
is not already imposed upon it by another provision of this Agreement.

        Section 9.10 Confidentiality.

                (a)     Each party acknowledges that it currently has and will directly or
indirectly disclose Confidential Information to the other party in the course of negotiation of and
performance of this Agreement. All such Confidential Information disclosed hereunder shall
remain the sole property of the disclosing party (or other third party), and the receiving party
shall have no interest in, or rights with respect thereto, except as set forth herein. For avoidance
of doubt, any Confidential Information of Seller relating to the Purchased Assets and the
Assumed Contracts shall be deemed to be Confidential Information of Purchaser as of the
Closing (“Deemed Purchaser Confidential Information”), notwithstanding the fact that Seller or
any of its officers, directors, employees or representatives have knowledge of such Deemed
Purchaser Confidential Information obtained prior to the negotiation and performance of this
Agreement. Each party agrees to treat such Confidential Information with the same degree of
care and security as it treats its Confidential Information and, in any event, no less degree of care


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 80 of 92


and security than a reasonably prudent business person would utilize to protect from disclosure
and keep confidential its Confidential Information. Each party may disclose such Confidential
Information only to those employees and agents who require such knowledge to perform services
under this Agreement and each party shall be liable for the acts of such employees and agents in
breach of this Section 9.9. Except as otherwise contemplated by this Agreement, neither party
shall disclose the Confidential Information of the other party to any third party without the prior
written consent of the disclosing party, and the duty of confidentiality created by this section
shall survive any termination of the Agreement for a period of five (5) years.

               (b)     As used herein, “Confidential Information” means all information or data
relating to a party and its affiliates, operations, employees, products or services, clients,
customers or potential customers. Confidential Information shall include vendor and customer
information, pricing information, and the terms and conditions of this Agreement. Information
shall not be considered Confidential Information to the extent, but only to the extent, that such
information is: (i) not Deemed Purchaser Confidential Information and is already lawfully
known to the receiving party as of the Closing Date as evidenced by reasonable documentary
proof, free of any restriction at the time it is obtained; (ii) subsequent to the Closing Date is
learned of by the receiving party from an independent third party free of any restriction and
without breach of this Agreement; (iii) becomes publicly available through no wrongful act of or
breach of this Agreement by the receiving party; (iv) independently developed by the receiving
party without reference or access to any Confidential Information of the disclosing party; or (v)
required to be disclosed by law.

       Section 9.11 Survival of Representations and Warranties. None of the representations
and warranties of Seller or Purchaser contained in this Agreement or made in any other
documents or instruments delivered pursuant to this Agreement shall survive the Closing
hereunder other than the representations and warranties of Purchaser in Section 8.5 which shall
survive the Closing for a period of 12 months.

        Section 9.12 “AS IS” Transaction; Disclaimer of Implied Warranties. Except as
expressly provided in Article VII above, Purchaser hereby acknowledges and agrees that Seller
makes no representations or warranties whatsoever, express or implied, with respect to any
matter relating to the Purchased Assets (including income to be derived or expenses to be
incurred in connection with the Purchased Assets, the physical condition of any personal
property comprising a part of the Purchased Assets or which is the subject of any Assumed
Contract, the environmental condition or other matter relating to the physical condition of any
real property or improvements, the zoning of any such real property or improvements, the value
of the Purchased Assets (or any portion thereof), the transferability of the Purchased Assets, the
terms, amount, validity, collectability or enforceability of any Assumed Liabilities, Assumed
Contracts, the title of the Purchased Assets (or any portion thereof), the merchantability or fitness
of the personal property comprising a portion of the Purchased Assets or any other portion of the
Purchased Assets for any particular purpose, or any other matter or thing relating to the
Purchased Assets (or any portion thereof). Without in any way limiting the foregoing, except as
otherwise expressly provided in Article VII above, Sellers hereby disclaim any warranty (express
or implied) of merchantability or fitness for any particular purpose as to any portion of the
Purchased Assets.



ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10    Main Document
                                               Pg 81 of 92


                             ARTICLE X
      CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE

        The obligation of Purchaser under this Agreement with respect to the purchase and sale
of the Purchased Assets shall be subject to the fulfillment on or prior to the Closing of each of
the following conditions, any of which may be waived in writing by Purchaser:

        Section 10.1 Accuracy of Representations and Warranties; Performance of this
Agreement. Each of the representations and warranties made by Seller shall be true and correct
on and as of the date hereof (unless such representation or warranty is given as of a particular
date in which case such representation or warranty will be considered only as of such particular
date) and at and as of the Closing Date, except for any failure to be so true and correct that,
individually or in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect. Seller shall have complied with and performed in all material respects
all of the agreements and covenants required by this Agreement and each other Transaction
Document to be performed or complied with by it on or prior to the Closing.

       Section 10.2 Officer’s Certificate. Seller shall have delivered to Purchaser a certificate
executed by an executive officer of Seller (including incumbency certificates) as Purchaser may
reasonably request in order to evidence compliance with the conditions set forth in Section 10.1.

        Section 10.3 Bill of Sale; Assumption Agreement. Seller shall have delivered to
Purchaser an executed Bill of Sale and Assumption Agreement pursuant to Sections 4.1 and 4.2
hereof.

       Section 10.4 Joinder Agreements. Seller or its designee will execute and deliver a
joinder to Purchaser’s Amended and Restated Stockholders’ Agreement and a joinder to
Purchaser’s/Zeta’s Amended and Restated Registration Rights Agreement in substantially the
form attached hereto, respectively, as Exhibit C and Exhibit C-1 (the “Joinder Agreements”).

      Section 10.5 Bankruptcy Matters. The Sale Order shall have been entered by the
Bankruptcy Court. All such orders must be in effect and must not have been reversed or stayed
or modified in any material respect.

        Section 10.6 Required Consents. Purchaser shall have received all Required Consents
set forth on Schedule 10.6 hereto.

       Section 10.7 No Material Adverse Effect. Since the date of this Agreement, there shall
have been no Material Adverse Effect to the Purchased Assets or the Business.

                             ARTICLE XI
         CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

       The obligations of Seller under this Agreement with respect to the purchase and sale of
the Purchased Assets shall be subject to the fulfillment on or prior to the Closing of each of the
following conditions, any of which may be waived in writing by Seller:




ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10     Main Document
                                               Pg 82 of 92


        Section 11.1 Accuracy of Representations and Warranties; Performance of this
Agreement. Each of the representations and warranties made by Purchaser in this Agreement
shall be true and correct on and as of the date hereof (unless such representation or warranty is
given as of a particular date in which case such representation or warranty will be considered
only as of such particular date) and at and as of the Closing Date, except for any failure to be so
true and correct that, individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on the ability of Purchaser to timely consummate the
transactions contemplated hereunder (including issuance of the Consideration and any other cash
payments, fees or expenses contemplated hereby). Purchaser shall have complied with and
performed in all material respects all of the agreements and covenants required by this
Agreement and each other Transaction Document to be performed or complied with by it on or
prior to the Closing.

       Section 11.2 Authorizing Resolutions. Purchaser shall have delivered to Seller copies of
the authorizing resolutions of its Board of Directors authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and all instruments and
documents to be delivered in connection herewith and the transactions contemplated hereby or
thereby.

       Section 11.3 Assumption Agreement. Purchaser shall have delivered to Seller an
executed Assumption Agreement pursuant to Section 4.2 hereof.

       Section 11.4 Joinder Agreements and Certificate. Purchaser will execute and deliver the
Joinder Agreements, and will issue a stock certificate representing the Stock Consideration as
provided in the Sale Order.

      Section 11.5 Bankruptcy Matters. The Sale Order shall have been entered by the
Bankruptcy Court. The Sale Order must be in effect and must not have been reversed or stayed
or modified in any material respect.




ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10         Main Document
                                               Pg 83 of 92


                                           ARTICLE XII
                                          TERMINATION

        Section 12.1 Breaches and Defaults; Opportunity to Cure. Prior to the exercise by a
party of any termination rights afforded under Sections 12.2 (c) or (d) of this Agreement, if either
party (the “Non- Breaching Party”) believes the other (the “Breaching Party”) to be in breach
hereunder, the Non- Breaching Party shall provide the Breaching Party with written notice
specifying in reasonable detail the nature of such breach, whereupon if such breach is curable the
Breaching Party shall have ten (10) calendar days from the receipt of such notice to cure such
breach to the reasonable satisfaction of the Non-Breaching Party. If the breach is not cured
within such time period, then the Non-Breaching Party’s sole remedy shall be to terminate this
Agreement if the breach is such that the condition set forth in Section 10.1 or 11.1, as applicable,
shall not be satisfied (as provided in Section 12.2); provided, however, that the Non-Breaching
Party shall not be entitled to terminate this Agreement if it is in material breach of this
Agreement.

       Section 12.2 Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned, by written notice given to the other party hereto, at any
time prior to the Closing:

                (a)      by mutual written consent of Seller and Purchaser;

               (b)    by Seller or Purchaser if (i) the Sale Procedures Order is not approved by
the Bankruptcy Court at the initial hearing on the Sale Procedures Motion, or (ii) the Bankruptcy
Court enters an Order approving the sale of the Purchased Assets to a third-party purchaser
following the entry of the Sale Procedures Order, in either case unless due to the failure of the
party seeking to terminate this Agreement to perform in any material respect its obligations
under this Agreement required to be performed by it at or prior to the Closing;

              (c)     subject to the right to cure set forth in Section 12.1 at any time prior to the
Closing Date, by Purchaser if Seller is in breach of any covenant, representation, undertaking or
warranty such that the condition set forth in Section 10.1 shall not be satisfied, and Purchaser has
not waived such condition in writing on or before the Closing Date;

                (d)     subject to the right to cure set forth in Section 12.1, at any time prior to the
Closing Date by Seller if Purchaser is in breach of any covenant, representation or warranty such
that the condition set forth in Section 11.1 shall not be satisfied, and Seller has not waived such
condition in writing on or before the Closing Date;

             (e)     at or prior to the Bankruptcy Court hearing regarding approval of this
Agreement, by either Seller or Purchaser, if an Alternative Bid is accepted and approved by the
Bankruptcy Court; or

               (f)    by Seller or Purchaser if the Closing shall not have occurred on or before
January 17, 2019 unless the failure to have the Closing shall be due to the failure of the party
seeking to terminate this Agreement to perform in any material respect its obligations under this
Agreement required to be performed by it at or prior to the Closing.



ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                               Pg 84 of 92


                                        ARTICLE XIII
                                       MISCELLANEOUS

        Section 13.1 Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given if delivered
personally, sent by telecopier, electronic mail, recognized overnight delivery service or
registered or certified mail, return receipt requested, postage prepaid, to the following addresses:

        If to Purchaser:

        c/o Zeta Global Holdings Corp.
        185 Madison Ave., 5 fl.
        New York, NY 10016
        Attention: Steven Vine, SVP and General Counsel

        E-mail: Svine@zetaglobal.com

        with a required copy to:

        Manatt, Phelps & Phillips, LLP
        1050 Connecticut Ave., NW, Suite 600
        Washington, DC 20036
        Attention:      Douglas C. Boggs and Alan Noskow
        Facsimile:      (202) 637-1540
        Email:          DBoggs@manatt.com and ANoskow@manatt.com

        If to Seller:

        Collective, Inc.
        72 Madison Ave., 3rd Floor
        New York, NY 10016
        Attention: Kerry Bianchi and Michelle Nathan
        Email: kbianchi@vistohub.com; mnathan@vistohub.com

        with a required copy to:

        Wilmer Cutler Pickering Hale and Dorr LLP
        7 World Trade Center
        250 Greenwich Street
        New York, NY 10007
        Attention: David Haber, Andrew Goldman, and Benjamin Loveland
        Facsimile: (212) 230-8888
        Email: david.haber@wilmerhale.com; andrew.goldman@wilmerhale.com;
        benjamin.loveland@wilmerhale.com

       Notices delivered personally shall be effective upon delivery against receipt. Notices
transmitted by telecopy shall be effective when received, provided that the burden of proving
notice when notice is transmitted by telecopy shall be the responsibility of the party providing


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                               Pg 85 of 92


such notice. Notices transmitted by electronic mail (with hard copy to follow) shall be effective
when sent. Notices delivered by overnight mail shall be effective when received. Notices
delivered by registered or certified mail shall be effective on the date set forth on the receipt of
registered or certified mail, or seventy-two (72) hours after mailing, whichever is earlier.

        Section 13.2 Expenses. Except to the extent that Purchaser is otherwise entitled thereto
in accordance with the provisions of this Agreement or the Sales Procedures Order, each party
shall bear its own expenses and costs, including the fees of any attorney retained by it, incurred
in connection with the preparation of this Agreement and the consummation of the transactions
contemplated hereby.

        Section 13.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without application of principles of conflicts
of law). In connection with any controversy arising out of or related to this Agreement, Seller
and Purchaser hereby irrevocably consent to the exclusive jurisdiction of the Bankruptcy Court,
or if, and only if, the Bankruptcy Case declines or may not accept jurisdiction over a particular
matter, the United States District Court for the Southern District of New York, or if, and only if,
the United States District Court for the Southern District of New York declines or may not
accept jurisdiction over a particular matter, the courts of the State of New York. Seller and
Purchaser each irrevocably consents to service of process out of the aforementioned courts and
waives any objection which it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or in connection with this Agreement brought in the aforementioned
courts.

        Section 13.4 Assignment. This Agreement binds and benefits the parties and their
respective successors and assignees. Other than Purchaser’s right to assign its rights to a wholly
owned subsidiary, no party hereto shall have the right to freely assign any of its rights under this
Agreement, without the prior written consent of the other parties. No party may delegate any
performance of its obligations under this Agreement other than Purchaser to a wholly owned
subsidiary other than with respect to the issuance of the Stock Consideration.

        Section 13.5 Successors and Assigns. All agreements made and entered into in
connection with this transaction shall be binding upon and inure to the benefit of the parties
hereto, their successors and permitted assigns.

        Section 13.6 Amendments; Waivers. No alteration, modification or change of this
Agreement shall be valid except by an agreement in writing executed by the parties hereto.
Except as otherwise expressly set forth herein, no failure or delay by any party hereto in
exercising any right, power or privilege hereunder (and no course of dealing between or among
any of the parties) shall operate as a waiver of any such right, power or privilege. No waiver of
any default on any one occasion shall constitute a waiver of any subsequent or other default. No
single or partial exercise of any such right, power or privilege shall preclude the further or full
exercise thereof.

        Section 13.7 Entire Agreement. This Agreement (including the Exhibits and Disclosure
Schedules which are hereby incorporated by reference into and made a part of this Agreement
for all purposes) merges all previous negotiations and agreements between the parties hereto,


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 86 of 92


either verbal or written, and constitutes the entire agreement and understanding between the
parties with respect to the subject matter of this Agreement.

        Section 13.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be an original, but all of which together shall
constitute one agreement. Facsimile and/or PDF signatures shall be deemed original signatures.

        Section 13.9 Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provision to other persons or circumstances shall not
be affected thereby and shall be enforced to the greatest extent permitted by law, but only as long
as the continued validity, legality and enforceability of such provision or application does not
materially (a) alter the terms of this Agreement, (b) diminish the benefits of this Agreement or
(c) increase the burdens of this Agreement, for any person.

        Section 13.10 Section Headings. The section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the parties and shall not in
any way affect the meaning or interpretation of this Agreement.

       Section 13.11 Interpretation. As both parties have participated in the drafting of this
Agreement, any ambiguity shall not be construed against either party as the drafter. Unless the
context of this Agreement clearly requires otherwise, (a) “or” has the inclusive meaning
frequently identified with the phrase “and/or,” (b) “including” has the inclusive meaning
frequently identified with the phrase “including, but not limited to” and (c) references to
“hereof,” “hereunder” or “herein” or words of similar import relate to this Agreement.

       Section 13.12 Third Parties. Nothing herein, expressed or implied, is intended to or shall
confer on any person other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

        Section 13.13 Specific Performance. The Parties agree that irreparable damage would
occur and that the Parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the Bankruptcy Court without proof of
actual damages or otherwise (and, to the fullest extent permitted by Law, each Party hereby
waives any requirement for the securing or posting of any bond in connection with such remedy),
this being in addition to any other remedy to which they are entitled at law or in equity.

        Section 13.14 Definitions. For purposes of this Agreement (including the Disclosure
Schedules hereto) the terms defined in this Agreement shall have the respective meanings
specified herein, and, in addition, the following terms shall have the following meanings:

        “Accounts Receivable” means (i) any and all accounts receivable, trade accounts and
other amounts (including overdue accounts receivable) owed to Seller relating to, or arising in
connection with the operation and conduct of, the Business or otherwise and any other similar
rights of Seller to payment from third parties and the full benefit of all security for such accounts


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 87 of 92


or rights to payment, including all trade accounts receivable representing amounts receivable in
respect of services rendered, in each case owing to Seller; (ii) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or notes receivable; and
(iii) any and all claims, remedies or other rights relating to any of the foregoing, together with
any interest or unpaid financing charges accrued thereon, in each case that have not been
satisfied or discharged prior to the close of business on the day immediately preceding the
Closing Date or have not been written off or sent to collection prior to the close of business on
the day immediately preceding the Closing Date (it being understood that the receipt of a check
prior to the close of business on the day immediately preceding the Closing Date shall constitute
satisfaction or discharge of the applicable account or note receivable to the extent of the payment
represented thereby).

        “Affiliate” means, as to any Person, any other Person, which, directly or indirectly, is in
control of, is controlled by, or is under common control with, such Person. The term “control”
(including, with correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether through the
ownership of voting securities or other direct or indirect ownership interest, by Contract or
otherwise.

        “Bankruptcy Code” means 11 U.S.C. Section 101, et. seq., and any amendments thereof.

       “Cash and Cash Equivalents” means all of Seller’s cash (including petty cash but
excluding any checks that remain uncashed or uncleared prior to the close of business on the
Closing Date), checking account balances, marketable securities, certificates of deposits, time
deposits, bankers’ acceptances, commercial paper and government securities and other cash
equivalents.

        “Code” means the Internal Revenue Code of 1986, as amended.

       “Contract” means any written or oral contract, agreement, lease, license, financial
instrument, or other document or commitment, arrangement, undertaking, practice or
authorization that is binding on any Person or its property under any applicable Law.

        “Disclosure Schedule” means the schedule executed and delivered by Seller to Purchaser
as of the Execution Date setting forth the exceptions to the representations and warranties
contained in Article VII and certain other information called for by this Agreement. Unless
otherwise specified, each reference in this Agreement to any numbered schedule is a reference to
the corresponding numbered schedule that is included in the Disclosure Schedule (unless, and to
the extent, the relevance to other representations and warranties is readily apparent from the
actual text of the disclosures).

       “Employee Plans” means any employment, consulting, severance or other similar
contract, plan, arrangement or policy, and each plan, arrangement (written or oral), program,
agreement or commitment providing for insurance coverage (including any self-insured
arrangements), workers’ compensation, disability benefits, supplemental unemployment benefits,
vacation benefits, retirement benefits, life, health, disability or accident benefits or for deferred



ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                               Pg 88 of 92


compensation, profit-sharing bonuses, stock options, stock purchases or other forms of incentive
compensation or post-retirement insurance, compensation or benefits which is entered into,
maintained, contributed to or required to be contributed to, by Seller or an ERISA Affiliate or
under which Seller or any ERISA Affiliate may incur any liability including under any
“employee pension benefit plan” as defined in Section 3(2) of ERISA and any “employee
welfare benefit plan” as defined in Section 3(1) of ERISA which Seller or any ERISA Affiliate
maintains, administers, contributes to or is required to contribute to, or has maintained,
administered, contributed to or was required to contribute to, or under which Seller or any
ERISA Affiliate may incur any liability.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, or
any successor law, and regulations and rules issued pursuant to that Act or any successor law.

        “Governmental Authority” means any federal, state, provincial, municipal and foreign
governmental entity, authority, or agency, or any other political subdivision, or any entity
exercising executive, legislative, judicial, regulatory or administrative functions of government.

       “Knowledge” means in the case of Seller, the actual, current knowledge of Kerry
Bianchi, in her capacity as Chief Executive Officer and Michelle Nathan, in her capacity as
Chief Financial Officer, after reasonable inquiry.

        “Laws” means any federal, state, provincial, local or foreign statute, law, ordinance,
regulation, rule, code, order or other requirement or rule of law.

        “Legal Proceeding” means any action, arbitration, audit, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Authority or
arbitrator.

       “Liability” means any liability, indebtedness, obligation, expense, claim, loss, cost,
damage, obligation, responsibility, guaranty or endorsement of or by any Person, absolute or
contingent, accrued or unaccrued, known or unknown, due or to become due, liquidated or
unliquidated, whether or not secured.

         “Liens” means any security interests, mortgages, interests, liens, pledges, charges, defects
of title, options and other rights of third parties, rights of first refusal, claims (as defined in
Section 101 of the Bankruptcy Code), or any other encumbrance or restriction on ownership
provided such encumbrance or restriction on ownership can be overridden by Section 363 of the
Bankruptcy Code. “Liens” shall not include Permitted Liens.

        “Material Adverse Effect” means any event or change or circumstance, in respect of the
operation of the Business and Purchased Assets that, individually or when aggregated with any
one or more of the other such changes, events or circumstances, has had or could reasonably be
expected to have a material adverse effect on (i) the Purchased Assets, taken as a whole, or (ii)
the ability of Purchaser to own or use the Purchased Assets after the Closing; provided, however,
that none of the following events, changes or circumstances (individually or when aggregated
with any one or more of the other such changes, events or circumstances) shall be deemed to be
or constitute a Material Adverse Effect, and none of the following changes, events or


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10     Main Document
                                               Pg 89 of 92


circumstances (individually or when aggregated with any one or more of the other such changes,
events or circumstances) shall be taken into account when determining whether a Material
Adverse Effect has occurred: (a) war, acts of nature, general strike, acts of terror, (b) general
economic, market or political changes or conditions, (c) events, changes or circumstances which
generally affect the industries in which Seller conducts business, (d) changes in Laws, unless
such Laws or conditions apply solely or principally to the Business or Seller, (e) actions or
omissions taken or not taken by or on behalf of Seller in compliance with a specific request from
or consented to in writing by Purchaser following the execution of this Agreement, or in
compliance with an order from the Bankruptcy Court, and (f) events, changes or circumstances
arising from or caused by the announcement of this Agreement or commencement of the
Bankruptcy Case or the events, changes or circumstances that substantially contributed to, or
resulted in, the commencement of the Bankruptcy Case, or the reasonably anticipated effects of
the Bankruptcy Case.

        “Ordinary Course of Business” means the ordinary course of business of Seller consistent
with the current custom and practice of Seller (including with respect to quantity and frequency)
in light of the Seller’s current financial condition, financial distress and pending Bankruptcy
Case.

        “Permitted Liens” means (i) liens for Taxes on that are not yet due and payable, (ii)
easements, covenants, conditions, restrictions and other matters of record affecting real property,
leasehold estates or personalty or any interest therein that do not in any material respect detract
from the value thereof and do not individually or in the aggregate in any material respect
interfere with the use, ownership or operation of the property subject thereto in the Business,
excluding Liens that will be removed and stricken as against the Purchased Assets pursuant to
the Sale Order, (iii) the effect of any building and zoning regulations, now existing or hereafter
in effect, (iv) oil, mineral and/or water rights, and claims of title thereto, shown by the public
records, and (v) discrepancies, conflicts in boundary lines, shortages in area or encroachments
which an inspection or survey would disclose.

       “Person” means any corporation, partnership, limited liability company, joint venture,
business association, entity or individual.

        “Sale Motion” means the motion to be filed with the Bankruptcy Court by Seller seeking
(a) approval of the terms and conditions of the Transaction Documents, and (b) authorization for
(i) the sale of the Purchased Assets pursuant to Section 363 of the Bankruptcy Code and the
assumption and assignment of the Purchased Assets that are executory contracts pursuant to
Section 365 of the Bankruptcy Code, free and clear of all Liens.

        “Sale Order” means the order of the Bankruptcy Court granting the relief requested in the
Sale Motion and authorizing the sale of the Purchased Assets pursuant to Section 363 of the
Bankruptcy Code and the assumption and assignment of the Purchased Assets that are executory
contracts pursuant to Section 365 of the Bankruptcy Code, free and clear of all Liens, claims and
interests.

       “Sale Procedures Motion” means the motion to be filed with the Bankruptcy Court
seeking approval of the bidding procedures as contemplated pursuant to Article III hereof.


ActiveUS 170618234
18-13584-shl         Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10      Main Document
                                               Pg 90 of 92


        “Sale Procedures Order” means the order entered by the Bankruptcy Court with respect
to the Sale Procedures Motion and more fully described in Section 3.1 hereof.

        “Taxes” means taxes, charges, fees, levies, penalties or other assessments imposed by any
federal, state, territorial, local or foreign taxing authority, including income, gross receipts,
excise, property, sales, transfer, franchise, payroll, withholding, social security and other taxes,
and shall include any interest, penalties or additions attributable thereto.

        “Tax Return” means any return, report, information return or other document (including
any related or supporting information).

            [Remainder of Page Intentionally Left Blank; Signature Pages Follows]




ActiveUS 170618234
18-13584-shl   Doc 17   Filed 11/19/18     Entered 11/19/18 16:29:10   Main Document
                                         Pg 91 of 92
18-13584-shl    Doc 17     Filed 11/19/18     Entered 11/19/18 16:29:10       Main Document
                                            Pg 92 of 92


        IN WITNESS WHEREOF, each of the parties hereto has caused this Asset Purchase
Agreement to be executed by its duly authorized representative as of the day and year first above
written.

                                             SELLER:

                                             COLLECTIVE, INC., Debtor and Debtor in
                                             Possession



                                             By:
                                             Name:
                                             Title:

                                             PURCHASER:

                                             ZETA GLOBAL HOLDINGS CORP.



                                             By:
                                             Name: Steven Vine
                                             Title: EVP
